 

Exhibit 10.23

[*] REPRESENTS MATERIAL INFORMATION THAT HAS BEEN REDACTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUENT TO A REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

PARTICIPANT DISTRIBUTION JOINDER AGREEMENT

By executing this Participant Distribution Joinder Agreement (this “Participant
Joinder Agreement”) effective this 11th day of August, 2010 (the “Effective
Date”), the undersigned operator (“Participant”) is entitled to all rights and
privileges, and agrees to be bound by the terms and conditions of that certain
Master Distribution Agreement, effective as of January 1, 2011 by and between
Unified Foodservice Purchasing Co-op, LLC (“UFPC”) and McLane Foodservice, Inc.
(“Distributor”) and attached hereto as Attachment 1 (the “Master Agreement”) as
well as by the terms and conditions of this Participant Joinder Agreement. Terms
used and not otherwise defined in this Participant Joinder Agreement shall have
the meanings given to such terms in the Master Agreement.

1. Master Agreement. Participant and Distributor hereby acknowledge and agree
that the terms and conditions of this Participant Joinder Agreement and the
Master Agreement shall govern and control the provision of the Distribution
Services received by Participant from Distributor. Except for Sections 7, 9, 10,
12, 13, 14, 15, 16, 18, 19(c), 19(d), 22, 24, 27, 30 and 36 of the Master
Agreement, which do not apply to Participant, all of the terms and conditions of
the Master Agreement are hereby incorporated into this Participant Joinder
Agreement to the same extent as if such terms and conditions were fully
reproduced in this Participant Joinder Agreement. Participant acknowledges and
agrees that it shall only receive copies of the applicable Brand Exhibits that
correspond to the Brand(s) owned and operated by the Participant.

2. Consent to Provision of Information. Participant hereby consents to
Distributor’s disclosure of reports, records, data and other information
concerning Distribution Services to Retail Outlets, Products, pricing and
otherwise to UFPC as contemplated by the Master Agreement.

3. Purchases; Payment Terms and Policies. During the term of this Participant
Joinder Agreement, Participant shall purchase from Distributor, and Distributor
shall purchase from Suppliers and resell and distribute to the Participant,
substantially all of the Products used or sold in the Retail Outlets set forth
on the Retail Outlet List (as defined below or, if the opt-in is selected on
Attachment 2, all of Participants Retail Outlets in the Yum! System) in
accordance with and subject to the terms and conditions set forth in this
Participant Joinder Agreement and the Master Agreement. The standard terms for
payment of invoices for Products purchased hereunder by Participants that
qualify under the Credit Policies are set forth in the applicable Brand
Exhibit(s) and the Master Agreement.

Prepay/COD. Distributor may, in accordance with the Credit Policies, and in any
event upon Participant’s failure to pay an invoice when due, deal on a
prepay/C.O.D. basis with Participant; provided, however, that regardless of any
delinquency in the account of Participant, Distributor shall not for any reason
refuse to sell Products on a prepay/C.O.D. basis to Participant: (i) for a
period of 30 days without qualification; (ii) for a second period of 30 days
upon Participant’s payment to Distributor of an amount equal to at least 10% of
the current amount of the delinquency in the account of Participant; and
(iii) for a third period of 30 days upon Participant’s payment to Distributor of
an amount equal to at least 10% of the current amount of the delinquency in the
account of Participant, it being understood and agreed that at the end of such
third thirty (30) day period the total amount of the unpaid delinquency is due
and payable.

 

1



--------------------------------------------------------------------------------

 

Interest and Suspension. Without limiting the foregoing: (i) any amounts not
paid by Participant when due shall bear interest until paid at the lesser of
eighteen percent (18%) per annum or the maximum rate allowed by applicable law;
and (ii) in the event Participant fails to make payments for any Products
delivered by Distributor at such time as payment is scheduled to be made as
prescribed by this Section, Distributor shall have the immediate right to
suspend performance of any or all of its obligations under this Participant
Joinder Agreement and the Master Agreement with respect to such Participant
until such time as the prescribed payment is made. Distributor shall be entitled
to offset any or all amounts due Participant against any amounts due and owing
Distributor by such Participant pursuant to this Participant Joinder Agreement
or the Master Agreement, including any accrued interest thereon.

Credit Policies. Distributor has provided Participant with a copy of the current
Credit Policies and will provide Participant with an updated version of the
Credit Policies as such Credit Policies are updated or otherwise revised from
time to time. Participant warrants to Distributor that all financial information
furnished for the purpose of obtaining credit pursuant to the Credit Policies is
true, correct and complete in all material aspects, and Participant authorizes
Distributor to investigate all references furnished pursuant to the Credit
Policies. Participant agrees that Distributor may request financial information
from any lending institution, trade creditor, and/or credit reporting firms
concerning Participant at any time during the Term pursuant to the Credit
Policies. Further, Participant acknowledges that Distributor may be required to
provide certain information to these sources in order to obtain information
necessary to evaluate Participant pursuant to the Credit Policies. Participant
shall from time to time provide Distributor with such financial information
concerning Participant as Distributor may appropriately request under the Credit
Policies to confirm that Participant has the financial stability to perform its
obligations under this Participant Joinder Agreement and the Master Agreement.

4. Term and Termination.

(a) Term. The term of this Participant Joinder Agreement shall begin on the
Effective Date and shall continue coterminous with the Master Agreement unless
otherwise terminated earlier pursuant to Section 4(b) below.

(b) Termination by Participant. Participant may terminate this Participant
Joinder Agreement in its entirety or with respect to a specific distribution
center (as provided below in this Section 4(b)) upon written notice of
termination to Distributor within 120 days of the occurrence of any one of the
following:

(i) except as qualified by clause (ii) below, Distributor fails to cure any
breach of this Participant Joinder Agreement, the Master Agreement or any other
agreement entered into between UFPC and Distributor within 30 days after receipt
by Distributor of written notice of the breach from UFPC or Participant,
Participant may terminate this Participant Joinder Agreement in its entirety or
with respect to the applicable distribution center(s);

(ii) Distributor fails to meet the applicable Service Level Requirements (1) in
any three 30 day reporting periods that occur within any twelve month period or
(2) in two consecutive 30 day reporting periods, Participant may terminate this
Participant Joinder Agreement with respect to the applicable distribution
center(s);

 

2



--------------------------------------------------------------------------------

 

(iii) upon receiving notice from Distributor, UFPC or otherwise that any of the
representations and warranties of Distributor set forth in the Master Agreement
are not true, Participant may terminate this Participant Joinder Agreement in
its entirety or with respect to the applicable distribution center(s);

(iv) any of Distributor’s property, or any part thereof, shall be attached or
Distributor shall suffer the filing of any like process against it, in either
event which is not discharged within 30 days and which is substantial in
relation to Distributor’s assets, Participant may terminate this Participant
Joinder Agreement with respect to the applicable distribution center(s);

(v) Distributor shall have filed, or had filed against it, a petition of
bankruptcy or a similar petition under any bankruptcy law or under any other law
for the relief of debtors, Participant may terminate this Participant Joinder
Agreement in its entirety;

(vi) Distributor suspends the performance of any material obligation under this
Participant Joinder Agreement and/or the Master Agreement pursuant to Section 17
of the Master Agreement for a period in excess of thirty (30) days, Participant
may terminate this Participant Joinder Agreement with respect to the applicable
distribution center(s);

(vii) Distributor ceases to be approved by Yum! to sell Products to Participants
or the Distribution Services and Approval Agreement between Distributor and Yum!
is terminated pursuant to its terms, Participant may terminate this Participant
Joinder Agreement in its entirety;

(viii) UFPC receives notice of a change in control of Distributor as described
in Section 27 of the Master Agreement and UFPC notifies Distributor of its
election to terminate the Master Agreement within ninety (90) days after receipt
of such notice, Participant may terminate this Participant Joinder Agreement in
its entirety;

(ix) one or more Retail Outlets are permanently closed, Participant may
terminate this Participant Joinder Agreement with respect to the applicable
Retail Outlet(s); or

(x) Participant is no longer a Yum! System franchisee; Participant may terminate
this Participant Joinder Agreement in its entirety.

Unless otherwise provided in this Participant Joinder Agreement, Distributor
will not increase the applicable Brand specific mark-up(s) paid by Participant
for Distribution Services under this Participant Joinder Agreement and the
Master Agreement in connection with any termination of this Participant Joinder
Agreement or transition of Distribution Services from a Retail Outlet previously
serviced by Distributor under this Participant Joinder Agreement to a subsequent
distributor even if such termination or transition results in Participant’s
failure to satisfy any loyalty, exclusivity, volume, or other similar discounts
or factors considered by Distributor in determining the applicable Brand
specific mark-up(s).

(c) Termination by Distributor. Subject to Section 3(a) of this Participant
Joinder Agreement regarding prepay/C.O.D. payment terms which provides, among
other things, that upon Participant’s failure to pay an invoice when due,
Distributor shall deal on a prepay/C.O.D basis with

 

3



--------------------------------------------------------------------------------

such Participant, Distributor may terminate this Participant Joinder Agreement
upon written notice to the Participant of the termination within 120 days of the
occurrence of any one of the following:

(i) upon receiving notice from UFPC that any of the material representations and
warranties of UFPC set forth in the Master Agreement are not true, Distributor
may terminate this Participant Joinder Agreement in its entirety;

(ii) Distributor or any Distributor distribution center ceases to be approved by
Yum! to sell Products to Participants or the Distribution Services and Approval
Agreement between Distributor and Yum! is terminated pursuant to its terms,
Distributor may immediately terminate this Participant Joinder Agreement in its
entirety or with respect to the applicable distribution center(s);

(iii) one or more Retail Outlets are permanently closed, Distributor may
terminate this Participant Joinder Agreement with respect to the applicable
Retail Outlet(s);

(iv) Participant shall have filed or had filed against it, a petition of
bankruptcy or a similar petition under any bankruptcy law or under any other law
for the relief of debtors, Distributor may terminate this Participant Joinder
Agreement in its entirety; or

(v) if a Participant is no longer a Yum! System franchisee, Distributor may
terminate this Participant Joinder Agreement in its entirety

(d) Fresh Poultry Only Termination. Participant may terminate this Participant
Joinder Agreement with respect to fresh poultry Distribution Services only, if
applicable, upon written notice of termination to Distributor: (i) for any
reason set forth in Section 4(b) of this Participant Joinder Agreement; (ii) if
Distributor is selling or delivering fresh poultry Products that do not meet
Yum! specifications or are being supplied from a non-approved supplier;
(iii) Distributor is not providing fresh poultry Products within code date or
sufficient shelf life specifications; or (iv) if a Yum! Quality Assurance
investigation provides evidence that Distributor failed to consistently follow
all handling specifications and procedures including, but not limited to, the
handling, transportation and receiving of fresh poultry Products.

(e) Effect of Termination. Upon termination of this Participant Joinder
Agreement or any part hereof (including with respect to one or more Distributor
distribution centers) for any reason, Distributor shall fulfill and deliver any
Products under any order placed by Participant prior to the effectiveness of a
termination of this Participant Joinder Agreement, and Participant shall pay
Distributor for all Products delivered, unless otherwise mutually agreed in a
writing signed by both parties. Termination of the Master Agreement for any
reason shall result in the automatic termination of this Participant Joinder
Agreement. Distributor shall use its reasonable efforts to facilitate the
transition of the Distribution Services provided under this Participant Joinder
Agreement to a successor distributor of the Products, provided such successor
distributor purchases from Distributor at the Distributor’s Landed Cost, all
proprietary Products, LTO Products, Test Products, and all promotional,
specialty and other exclusive Products of the Brand or the applicable
Participant that, for each type of Product (i) at the time of termination meet
applicable Yum! standards and specifications for such Products, including
shelf-life standards, and (ii) were previously purchased by Distributor
specifically for Participant at UFPC’s written request. No termination of this
Participant Joinder Agreement shall relieve Distributor of Distributor’s
obligations created by this Participant Joinder Agreement for the period prior
to termination.

 

4



--------------------------------------------------------------------------------

 

(f) Survival After Termination. No termination of this Participant Joinder
Agreement shall limit any party’s rights to remedies for breaches of this
Participant Joinder Agreement (whether known or unknown, contingent or
otherwise) as of the effective date of termination. Additionally, Sections
5(a)(i) (with respect to sales of LTO Products being final), 5(a)(ii) (only the
seventh sentence), and 5(b)(ii) (only the last sentence) of the Master Agreement
and Sections 3(b), 4(e), 4(f), 5, 6, 7, 8, 9, 18 and 20 of this Participant
Joinder Agreement shall survive any termination or expiration of this Agreement.

5. Indemnity and Liability.

(a) No Punitive or Exemplary Damages. DISTRIBUTOR SHALL NOT BE LIABLE TO
PARTICIPANT FOR EXEMPLARY OR PUNITIVE DAMAGES IN CONNECTION WITH ANY
UNRESTRICTED OR RESTRICTED CLAIMS.

(b) Product Recalls.

(i) As between Yum! and Distributor, liability for expenses incurred as a result
of government, Yum!, or supplier initiated Product recalls, destructions,
withdrawals, or removals stemming from issues concerning product safety, product
quality, consumer protection, or other related matters (each a, “Product
Recall”) are not dealt with in this Participant Joinder Agreement but rather are
governed by the relevant terms of any Distribution Services and Approval
Agreement or other agreements entered into between Yum! and Distributor.

(ii) In the event of a Product Recall, Distributor shall not be liable for
Products that Participant or its affiliates have in their possession or
otherwise in their care, custody or control unless such Product Recall was due
to Distributor’s negligent acts or omissions, or wrongful conduct.
Notwithstanding the foregoing, in the event of any Product Recall, Distributor
shall take all reasonable steps to cooperate with UFPC and the Participant and
otherwise facilitate the applicable, appropriate credit, reimbursement or other
refund from the responsible Supplier(s) to the Participant.

(c) “Unrestricted Claims.” The following limitations on liability do not apply
to claims against Distributor by Participant (i) where Distributor’s liability
is based on Distributor’s negligent acts or omissions, wrongful conduct and/or
breach of any representations, express warranties or agreements made by
Distributor in or through this Participant Joinder Agreement; (ii) for breach of
implied warranties, if any (including, without limitation, any implied warranty
of merchantability and any implied warranty of fitness for a particular purpose)
where the breach resulted from Distributor’s negligent acts or omissions or
wrongful conduct; or (iii) which seek to recover – by way of indemnity,
contribution, or otherwise – for amounts paid or obligated to be paid by
Participant to third parties (“Unrestricted Claims”).

(i) Limited Waiver of Implied Warranties. With respect to claims other than
Unrestricted Claims (“Restricted Claims”), any and all implied warranties, if
any (including, without limitation, any implied warranty of merchantability and
any implied warranty of fitness for a particular purpose) shall be deemed to
have been waived. This limited waiver shall not be construed as a waiver or
disclaimer of such warranties for any other purpose and shall not restrict the
rights of Participant to assert Unrestricted Claims against Distributor for
breach of any implied warranties.

 

5



--------------------------------------------------------------------------------

 

(ii) No Indirect or Consequential Damages. With respect to Restricted Claims
only, Distributor shall not be liable to Participant for any indirect, special,
incidental, or consequential damages, or for lost revenues, lost profits, lost
business value or goodwill, even if Distributor has been advised of the
possibility of those damages.

(iii) Insurance. The foregoing limitations and restrictions shall not apply to
any Unrestricted Claims asserted against Distributor by any subrogated insurer
of Participant.

(iv) Assignments. Distributor will provide Participant, upon reasonable request,
with an appropriate mutually agreeable assignment of claims against Suppliers to
facilitate claims, made with or without Distributor’s direct participation, by
Operators against Suppliers.

(d) Distributor Indemnity. Distributor shall indemnify and hold harmless
Participant, their successors and assigns, and their officers, directors, and
employees (collectively, the “Indemnified Parties”) from and against any and all
suits, actions, claims, losses, damages, liabilities, obligations, judgments,
costs or expenses (including, without limitation, reasonable attorneys’ fees and
expenses) that any of the Indemnified Parties may suffer or incur as a result of
any claim by any third party, but only to the extent attributable to
Distributor’s negligent acts or omissions, wrongful conduct and/or breach of any
representations, express or implied warranties or agreements made by Distributor
in or through this Participant Joinder Agreement and the applicable provisions
of the Master Agreement. Notwithstanding the foregoing and for the avoidance of
doubt, Distributor does not agree to indemnify or hold harmless a particular
Indemnified Party for any suits, actions, claims, losses, damages, liabilities,
obligations, judgments, costs or expenses arising from the negligence or willful
misconduct of the Indemnified Party.

(e) Participant Indemnity. Participant shall indemnify and hold harmless
Distributor, its successors and assigns, and its officers, directors, and
employees (collectively, the “Distributor Indemnified Parties”) from and against
any and all suits, actions, claims, losses, damages, liabilities, obligations,
judgments, costs or expenses (including, without limitation, reasonable
attorneys’ fees and expenses) that any of the Distributor Indemnified Parties
may suffer or incur as a result of any claim by any third party, but only to the
extent attributable to Participant’s negligent acts or omissions, wrongful
conduct and/or breach of any representations, express or implied warranties or
agreements made by Participant in or through this Participant Joinder Agreement
and the applicable provisions of the Master Agreement. Notwithstanding the
foregoing and for the avoidance of doubt, Participant does not agree to
indemnify or hold harmless a particular Distributor Indemnified Party for any
suits, actions, claims, losses, damages, liabilities, obligations, judgments,
costs or expenses arising from the negligence or willful misconduct of the
Distributor Indemnified Party.

6. Confidentiality. Participant and Distributor acknowledge that as a result of
the matters provided for in this Participant Joinder Agreement and the Master
Agreement, trade secrets and information of a proprietary or confidential nature
relating to the business of the parties and their affiliates may be disclosed to
and/or developed by the parties including, without limitation, information about
trade secrets, agreements, Products, services, goods and equipment, licenses,
costs, sales and pricing information, and any other information that may not be
known generally or publicly

 

6



--------------------------------------------------------------------------------

(collectively, “Confidential Information”). The parties acknowledge that such
Confidential Information is generally not known in the trade and is of
considerable importance to the parties and their affiliates. Each party
expressly agrees that during the Term of this Participant Joinder Agreement and
thereafter it will hold in confidence and not disclose and not make use of any
such Confidential Information, except (a) as required pursuant to this
Participant Joinder Agreement and the Master Agreement, (b) for disclosure to
its directors, officers, employees, attorneys, advisors or agents who need to
review the Confidential Information in connection with the conduct of its
business (it being understood that such directors, officers, employees, advisors
and agents will be informed of the confidential nature of such information),
(c) as required in the course of any litigation or court proceeding involving
Distributor and Participant and/or UFPC concerning this Participant Joinder
Agreement or the Master Agreement, (d) Participants may discuss such information
with another duly licensed Yum! System franchisee, or group or association of
Yum! System franchisees who have agreed to confidentiality obligations with
respect to McLane’s Confidential Information at least as restrictive as those
set forth in this Section and Distributor has approved such disclosure, and
(e) for disclosure of information that (i) was or becomes generally available to
the public other than as a result of a disclosure by its directors, officers,
employees, advisors or agents in breach of this provision, (ii) was available to
it on a non-confidential basis prior to disclosure to it pursuant hereto,
(iii) is obtained by it on a non-confidential basis from a source other than
such persons or their agents, which source is not prohibited from transmitting
the information by a confidentiality agreement or other legal or fiduciary
obligation, or (iv) has been authorized by the other party to be disseminated to
persons on a non-confidential basis.

7. UFPC. Distributor and Participant hereby acknowledge and agree that the
Distribution Services contemplated in this Participant Joinder Agreement and the
Master Agreement will be provided directly to Participant by Distributor and,
except as otherwise contemplated by the Master Agreement, UFPC shall have no
financial or other liability whatsoever under this Participant Joinder Agreement
or the Master Agreement for the provision of, or failure to provide,
Distribution Services or otherwise. Without limiting the generality of the
foregoing, in no event shall UFPC be liable to any party including Participant
and Distributor for any loss, claim of any kind, demand, suit, damage, failure
to perform, failure to pay, breach or other liability arising out of, in
connection with, or resulting from, this Participant Joinder Agreement, the
Master Agreement or for the performance or breach hereof or thereof.

8. Retail Outlet List and Participant Affiliate List.

(a) Attached hereto as Attachment 2 is an initial Retail Outlet list that
details the Retail Outlets in which the Distribution Services are being ordered
by Participant and that will be covered by the Master Agreement and this
Participant Joinder Agreement (the “Retail Outlet List”). The Retail Outlet List
shall be updated and otherwise revised from time to time as Retail Outlets are
acquired or divested by Participant. Any Retail Outlet eligible to be added to
the Retail Outlet List during the term of this Participant Joinder Agreement
shall be provided Distribution Services by Distributor at the then prevailing
distribution rates and/or mark-ups pursuant to the Master Distribution
Agreement. If the opt-in is selected on Attachment 2, all of Participant’s
Retail Outlets in the Yum! System shall receive Distribution Services by
Distributor pursuant to this Participant Joinder Agreement and the Master
Agreement.

 

7



--------------------------------------------------------------------------------

 

(b) Attached hereto as Attachment 3 is an initial list of Participant affiliates
and business partners (collectively, “Participant Affiliates”) that will be
covered by the Master Agreement and this Participant Joinder Agreement (the
“Participant Affiliate List”). The Participant Affiliate List shall be updated
and otherwise revised from time to time as Participant Affiliates are added to
or removed from Participant’s organization.

9. Participant’s Affiliates Bound. By signing this Participant Joinder
Agreement, Participant binds, to the terms and conditions of this Participant
Joinder Agreement and the applicable provisions of the Master Agreement, the
Retail Outlets set forth on the Retail Outlet List (or, if the opt-in is
selected on Attachment 2, all of Participant’s Retail Outlets in the Yum!
System) and the corresponding Participant Affiliates that own and/or operate
such Retail Outlets. Participant represents and warrants that it is empowered to
enter into this Participant Joinder Agreement on behalf of the Participant
Affiliates that own and/or operate the Retail Outlets set forth on the Retail
Outlet List and to bind such Participant Affiliates to the terms and conditions
of this Participant Joinder Agreement.

10. Critical Vendor. Participant shall take all reasonable steps necessary or
required (including, without limitation, including Distributor in first day
notice and motions) to have Distributor designated as a “critical vendor”
entitled to payment in full for all prepetition deliveries of Products in any
bankruptcy proceedings in which Participant or any of its affiliates is the
debtor.

11. Compliance with Law. During the term of this Participant Joinder Agreement,
Distributor and Participant shall comply with all federal, state and local laws,
statutes, regulations, and ordinances affecting or relating to its respective
activities under this Participant Joinder Agreement and the Master Agreement.

12. Change in Control. Participant shall provide to Distributor notice in
writing at Distributor’s address listed in Section 30 of the Master Agreement of
any change in control of Participant. A change in control means one or more
transactions or events in which, or after which, 50% or more of the ownership or
ability to control Participant has changed from one person or entity or group of
persons or entities acting in concert to another person or entity or group of
persons or entities acting in concert.

13. Assignment. This Participant Joinder Agreement and any rights or obligations
granted herein shall not be assigned, sublicensed, delegated or otherwise
transferred by either party, by operation of law or otherwise, without the prior
written consent of the other party, and any such assignment without consent
shall be null and void. Neither party shall be under any obligation to consent
to any proposed assignment. Notwithstanding the foregoing, if Participant sells
or transfers some or all of its Retail Outlets to a new Participant which is
financially stable and satisfies Distributor’s generally applicable credit
policies, Participant may assign this Participant Joinder Agreement and any
rights or obligations granted herein with respect to the sold or transferred
Retail Outlets to such new Participant.

14. Entire Agreement. This Participant Joinder Agreement, the Master Agreement
and the Exhibits and Attachments attached hereto and thereto constitute the
entire understanding and agreement between Distributor and Participant and
supersede all prior and contemporaneous understandings and agreements, whether
oral or written, respecting this Participant Joinder Agreement’s subject matter.

 

8



--------------------------------------------------------------------------------

 

15. Relationship of the Parties. Distributor is an independent contractor with
respect to its performance of its obligations hereunder. Nothing contained
herein shall be deemed to create the relationship of partner, principal and
agent or joint venture between the parties. Neither party has any right or
authority to incur obligations of any kind in the name or the account of the
other party nor to commit or bind such party to any contract or other
obligation.

16. Non-Waiver. No failure to exercise, delay in exercising, or course of
dealing by or between Distributor or Participant of any right, power, or
privilege granted hereunder, shall operate as a waiver of such right, power, or
privilege for future occurrences. The rights and remedies provided in this
Participant Joinder Agreement and the Master Agreement are cumulative and not
exclusive of any rights or remedies provided by law.

17. Benefit. This Participant Joinder Agreement shall inure to the benefit of
and shall be binding upon Participant and its respective successors and
permitted assigns and Distributor and its successors and permitted assigns.

18. Governing Law. This Participant Joinder Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Kentucky, without
regard to its conflict of law principles, and the laws of the United States
applicable hereto.

19. Master Agreement Controls. In the event there is any inconsistency, conflict
or ambiguity between this Participant Joinder Agreement and the Master
Agreement, the Master Agreement shall control.

20. Alternative Dispute Resolution.

(a) Mediation and Arbitration. The parties shall attempt in good faith to
resolve by mediation any claim, dispute or controversy arising out of or
relating to this Participant Joinder Agreement. Either party may institute a
mediation proceeding by a request in writing to the other party. Thereupon, both
parties will be obligated to engage in mediation. The proceeding will be
conducted in Louisville, Kentucky in accordance with the then current Center of
Public Resources Model Procedure for Mediation of Business Disputes. In the
event that the parties are unsuccessful in resolving the dispute via mediation,
the parties agree promptly to resolve any such claims, disputes and/or
controversies through binding confidential arbitration conducted in Louisville,
Kentucky in accordance with the then current Commercial Arbitration Rules of the
American Arbitration Association (the “AAA”); provided, one neutral arbitrator
shall be chosen in accordance with such rules to arbitrate the dispute. The
parties irrevocably consent to such jurisdiction for purposes of said
arbitration, and judgment may be entered thereon in any state or federal court
in the same manner as if the parties were residents of the state or federal
district in which said judgment is sought to be entered. All applicable statutes
of limitations and defenses based upon the passage of time shall be tolled while
the requirements of this Section are being followed. The mediation and
arbitration provisions contained in this section shall be limited to disputes
between Distributor and Participant.

(b) Injunctive Relief. Nothing contained in Section 32(a) shall bar the right of
any of the parties to seek and obtain temporary injunctive relief from a court
of competent jurisdiction in accordance with applicable law against threatened
conduct that will cause loss or damage, pending initiation and/or completion of
the arbitration.

 

9



--------------------------------------------------------------------------------

 

21. Counterparts. This Participant Joinder Agreement may be executed in
counterparts. Each of such counterparts shall be deemed an original, but all of
such counterparts shall together constitute one and the same instrument.

22. Captions. The captions used herein are inserted only as a matter of
convenience and for reference and in no way define, limit, or describe the scope
or the intent of nay section hereof.

23. Further Assurances. From time to time at Participant’s request and without
further consideration, Distributor shall execute and deliver such further
instruments and documents and take such other action as Participant may
reasonably request, in order to carry out more effectively the transactions
contemplated in the Master Agreement and this Participant Joinder Agreement.

24. Open Window Discount. Distributor offers an on-invoice discount as indicated
on the applicable Brand Exhibit(s) for scheduled delivery access (that could
include Key Drop Deliveries) to all Participant’s Retail Outlets serviced by
Distributor, excluding Black-Out Periods (“Open Window Discount”). Specific
Retail Outlets may be excluded from the Open Window Discount, with the mutual
consent of both Participant and Distributor, for reasons of safety or applicable
local law. Please indicate whether or not you would like to take advantage of
the Open Window Discount below:

 

  ¨ Yes, I would like to take advantage of the Open Window Discount and I
understand that it could potential include Key Drop Deliveries.

 

  ¨ No, I would not like to take advantage of the Open Window Discount.

 

10



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Participant Joinder Agreement
through their duly authorized signatories as of the date first set forth above,
but actually on the dates set forth below.

 

PARTICIPANT:     DISTRIBUTOR: NPC INTERNATIONAL, INC.     MCLANE FOODSERVICE,
INC. By   /s/ James K. Schwartz     By   /s/ Susan Adzick Name:   James K.
Schwartz     Name:   Susan Adzick Title:   President/CEO     Title:   Vice
President Sales & Marketing Date:   7/7/10     Date:   8/4/10

 

11



--------------------------------------------------------------------------------

 

ATTACHMENT I

MASTER DISTRIBUTION AGREEMENT

This is the Master Distribution Agreement (this “Agreement”), effective as of
January 1, 2011 (the “Effective Date”) by and between Unified Foodservice
Purchasing Co-op, LLC, a Kentucky limited liability company (“UFPC”), for and on
behalf of itself as well as the Participants (as defined below) and McLane
Foodservice, Inc., a Texas corporation (“Distributor”).

RECITALS

WHEREAS, Yum! Brands, Inc. (“Yum!”) and its wholly owned subsidiaries, A&W
Restaurants, Inc., KFC Corporation, Long John Silver’s Inc., Pizza Hut, Inc.
(including WingStreet) and Taco Bell Corp. (collectively, the “Brands”) have
appointed UFPC as the exclusive domestic purchasing agent for the system of
restaurants and other outlets operated under the A&W, KFC, Long John Silver’s,
Pizza Hut and Taco Bell concepts, and such other Yum! concepts as may be
designated from time to time (the “Yum! System”);

WHEREAS, UFPC administers purchasing programs and other projects for the A&W
National Purchasing Co-op, Inc., the KFC National Purchasing Cooperative, Inc.,
the Long John Silver’s National Purchasing Co-op, Inc., the Pizza Hut National
Purchasing Coop, Inc., and the Taco Bell National Purchasing Coop, Inc.
(collectively, the “Concept Co-ops”);

WHEREAS, Distributor is in the business of purchasing food and other products
from Suppliers (as defined below) for resale and distribution to retail outlets
(“Distribution Services”) in Distributor’s distribution area, which is described
in Exhibit A attached to this Agreement (the “Distribution Area”);

WHEREAS, Distributor is a Yum! approved distributor of all proprietary and
non-proprietary food, produce, supplies, packaging, smallwares, beverages,
promotional items, and other items used or sold in the Yum! System
(collectively, the “Products”);

WHEREAS, UFPC has been authorized to secure for itself, Yum!, the members of the
Concept Co-ops and the other franchisees of the Yum! System (collectively, the
“Operators”) continuously available Products in adequate quantities at the best
sustainable service and at the lowest possible sustainable delivered prices;

WHEREAS, manufacturers and suppliers to the Yum! System are collectively
referred to herein as “Suppliers;”

WHEREAS, UFPC both (a) negotiates agreements with Suppliers providing for the
price and other terms pursuant to which Suppliers will sell Products to
Operators and their designated distributors (for resale to Operators) for use in
retail outlets (“Contract Transactions”), and (b) makes limited volume purchases
of Products from Suppliers for sale to Operators and their designated
distributors for use in Retail Outlets (“Title Transactions”);

 

12



--------------------------------------------------------------------------------

 

WHEREAS, UFPC desires, on behalf of certain Operators, to engage Distributor to
provide the Distribution Services to A&W, KFC, LJS, Pizza Hut and/or Taco Bell
retail outlets operated by such Operators in the Distribution Area and
Distributor desires to provide the Distribution Services to those retail outlets
on the terms and conditions set forth in this Agreement and any Participant
Distribution Joinder Agreement signed by Operators, in the form attached hereto
as Exhibit B (the “Participant Joinder Agreement”);

WHEREAS, Operators who execute Participant Joinder Agreements for the provision
of Distribution Services from Distributor are referred to herein as
“Participants;”

WHEREAS, the A&W, KFC, LJS, Pizza Hut and Taco Bell retail outlets operated by
Participants in the Distribution Area, shall be listed on an annex to the
applicable Participant Joinder Agreements (or if the opt-in box is selected on
Attachment 2 of the applicable Participant Joinder Agreement, all of
Participant’s retail outlets), which annexes may be amended from time to time
during the term of the underlying Participant Joinder Agreements by a writing
signed by the applicable Participant and Distributor to add or remove outlets
operated by such Participant;

WHEREAS, the Concept Co-ops are authorized by their bylaws to pay dividends and
distributions, either directly or through distributors, to Operators based on an
Operator’s patronage with UFPC and the applicable Concept Co-op(s) (the
“Patronage Dividend Program”) and UFPC desires that Distributor perform certain
record keeping and reporting functions to allow for the proper administration by
UFPC of the Patronage Dividend Program; and

WHEREAS, UFPC desires certain information from Distributor to enable UFPC to
monitor the Distributor’s performance and better serve the Operators.

NOW, THEREFORE, in consideration of the foregoing and the covenants and other
agreements contained herein, UFPC and Distributor agree as follows:

1. Purchase and Sale of Products.

(a) Retail Outlets. All retail outlets now or hereafter listed on the annexes to
the Participant Joinder Agreements (or if the opt-in box is selected on
Attachment 2 of the applicable Participant Joinder Agreement, all of
Participant’s retail outlets) are hereinafter referred to as the “Retail
Outlets.” Retail Outlets may be added at any time during the term of the
applicable Participant Joinder Agreement at the prevailing rates.

(b) Purchases. During the term of a Participant Joinder Agreement, the
applicable Participant shall purchase from Distributor, and Distributor shall
purchase from Suppliers and resell and distribute to the Participant,
substantially all of the Products used or sold in Participant’s Retail Outlets,
in accordance with and subject to the terms and conditions set forth in this
Agreement and the Participant Joinder Agreement. However, a Participant may:
(i) make incidental purchases of any Product from alternate sources; and
(ii) purchase any Product from alternative sources during emergency situations
or periods to the extent Distributor is unable to supply Products in accordance
with the terms and conditions of this Agreement to any one or more of the Retail
Outlets. Participant shall purchase Products from Distributor on a regular,
on-going basis during the Term (as defined below) pursuant to specific orders
placed by the Participant or its Retail Outlets. If the terms of such orders or
order documentation (including the terms of any purchase orders or order
acknowledgements) conflict with this Agreement and/or the Participant Joinder
Agreement, the terms of this Agreement and the Participant Joinder Agreement
shall control.

 

13



--------------------------------------------------------------------------------

 

(c) Specific Brand Terms and Conditions. Certain terms and conditions applicable
to the Distribution Services and specific to the Brands including, but not
limited to, excluded Products, mark-ups and payment discounts are attached
hereto and incorporated herein as follows: A&W specific terms and conditions are
set forth in Exhibit C; KFC specific terms and conditions are set forth in
Exhibit D; Long John Silver’s specific terms and conditions are set forth in
Exhibit E; Pizza Hut specific terms and conditions are set forth in Exhibit F;
and Taco Bell specific terms and conditions are set forth in Exhibit G (all
exhibits that relate to A&W, KFC, Long John Silver’s, Pizza Hut and Taco Bell,
respectively, are collectively referred to herein as the “Brand Exhibits”). If
the terms of the applicable Brand Exhibit conflict with this Agreement, the
terms of the applicable Brand Exhibit shall control. Participants shall only
receive copies of the applicable Brand Exhibits that correspond to the Brand(s)
owned and operated by such Participants.

(d) Proprietary Products. Distributor shall resell and/or deliver Products
proprietary to the Yum! System only to Yum! System retail outlets and not to any
non-Yum! System retail food service facility or any other person or entity.

(e) Documentation. All Title Transactions with Distributor shall be effected
through and governed by the terms of UFPC’s standard forms of purchase orders,
order acknowledgments, invoices, agreements and other similar documents and
procedures as the case may be unless otherwise expressly agreed to in writing by
UFPC. All Contract Transactions involving Distributor shall be effected with
Suppliers through and governed by the terms of UFPC’s standard form of Supplier
Business Relationship Agreement (“SBRA”) and related documentation including
applicable SBRA Addenda. UFPC’s negotiated standard payment or credit terms
available to Distributor under the SBRA are subject to Suppliers’ standard
credit underwriting procedures and administration.

(f) Exclusive Purchasing. Distributor shall exclusively purchase all Products
for resale to Operators under Title Transactions or Contract Transactions,
except: (i) in emergency supply situations designated in writing as such by
UFPC; or (ii) as specifically permitted or required in writing by UFPC pursuant
to this Agreement. Distributor will provide UFPC with prompt detailed notice of
any such non-UFPC purchases on behalf of Operators.

(g) Operators. Distributor shall electronically provide to UFPC the
Distributor’s order guides, price list and other information concerning
Distribution Services to Operators within the Distribution Area as reasonably
requested by UFPC pursuant to Section 12 of this Agreement. This information
shall be accurate in all material respects and shall be used by UFPC to assist
the Operators in monitoring the Distributor’s margins, prices and performance
under this Agreement, the Participant Joinder Agreements or any other Yum!
System distribution agreements between Distributor and Operators, as applicable.
Distributor has provided to UFPC a complete list of the Participants and the
addresses of each Retail Outlet to which Distributor provides Distribution
Services as of the Effective Date. Distributor shall promptly notify UFPC of any
changes in or additions to the list. When Operators cease using the Distribution
Services of Distributor, UFPC will take commercially reasonable steps to
cooperate with Distributor to facilitate the transfer of Products from
Distributor to the facilities of the Operator’s new Yum! approved distributor in
a manner consistent with the terms of this Agreement and the Yum! Distribution
Services and Approval Agreement.

 

14



--------------------------------------------------------------------------------

 

(h) Cooperation. For reasons of a natural disaster, elimination of a Product by
Yum!, change in the specification of a Product, incorrect forecast estimate by
UFPC or Yum! for a Product or other extraordinary situation, at UFPC’s request,
Distributor will take all reasonable steps to cooperate with other Yum! approved
distributors, within and outside the Distribution Area, to maintain standard
inventory levels throughout the entire Yum! System; provided that Distributor is
paid its Landed Cost for any Products sold or otherwise moved to a facility or
other distribution center not operated by Distributor. If Distributor is
required to sell or otherwise move Products to a facility or other distribution
center not operated by Distributor and such measures are required due to no
fault of Distributor as reasonably determined by UFPC on a case by case basis,
Distributor shall be entitled to recover from the applicable Yum! approved
distributor the UFPC approved handling costs associated with the Products.

(i) Payments to Suppliers. Distributor shall promptly pay Suppliers for Products
pursuant to the payment terms set forth in the applicable SBRA as communicated
to Distributor by UFPC or such other prompt payment term expressly agreed upon
by Distributor and the Supplier. Distributor will be entitled to retain prompt
pay discounts earned on commercially customary and reasonable prompt payment
terms (“Prompt Pay Terms”). During the Term of this Agreement, UFPC shall use
its commercially reasonable efforts to work with Suppliers to maintain
Supplier’s Prompt Pay Terms with Distributor in effect as of the Effective Date.
*. Distributor shall also pay the applicable Supplier invoice in full without
any unauthorized deduction or set off.

(j) UFPC. Distributor hereby acknowledges and agrees that the Distribution
Services contemplated in this Agreement and the Participant Joinder Agreement
will be provided directly to the Participant by Distributor and, except as
otherwise contemplated herein, UFPC shall have no financial or other liability
whatsoever under this Agreement or the Participant Joinder Agreement for the
provision of, or failure to provide, Distribution Services or otherwise. Without
limiting the generality of the foregoing, in no event shall UFPC be liable to
any party, including any Participant or Distributor, for any loss, claim of any
kind, demand, suit, damage, failure to perform, failure to pay, breach or other
liability arising out of, in connection with, or resulting from, this Agreement,
the Participant Joinder Agreement or for the performance or breach hereof or
thereof.

2. Prices and Terms.

(a) Distributor Mark-up. The price paid by Operators for all Products sold and
delivered under this Agreement and the Participant Joinder Agreement shall equal
Distributor’s Landed Cost as determined under Section 2(e) of this Agreement,
plus the Brand specific mark-up(s) set forth on the applicable Brand Exhibit(s)
attached to this Agreement, less discounts and other surcharges such as credit
terms, drop size discounts, outbound fuel etc. included in applicable Brand
Exhibit(s). Designation of Products within a markup category will be based upon
the level two categories as assigned and communicated via UFPC’s Global Pricing
System (“GPS”).

(b) Multibrand Retail Outlet Mark-ups. With respect to any of the Retail Outlets
that are multibrand units (if any), all of the terms in the Brand Exhibit
applicable to the Retail Outlet’s Host Brand shall apply (drop size discounts,
prompt pay discounts, etc.) to all of such multibrand units, except that
mark-ups applicable to the Host Brand’s Primary Products (as defined below) will
not apply to the non-Host Brand’s Primary Products. For purposes of this
Agreement, the “Host Brand” of

 

15



--------------------------------------------------------------------------------

a particular Operator’s multibrand unit will be the Brand with respect to which
such Operator operates the most single-branded Retail Outlets. For example, if
the Operator owns six KFC Retail Outlets, two A&W Retail Outlets and two KFC/A&W
multibrand Retail Outlets, KFC would be the Host Brand for the multibrand Retail
Outlets. Each Brand’s agreed upon mark-ups will apply to the Primary Products
for such Brand and each Brand within the multibrand unit (if Brand mark-ups are
different). The Host Brand’s mark-up will apply to all other Products that are
not Primary Products for the non-Host Brand within the multibrand unit. “Primary
Products” are Products designated in GPS as predominately associated with one
Brand over the other.

(c) Landed Cost. The term “Landed Cost” for each Product means the applicable
Supplier’s F.O.B. dock price for such Product plus (i) freight to Distributor’s
applicable distribution center, inclusive of Supplier ancillary charges such as
pallet and inbound fuel surcharges, less (ii) all weight and quantity discounts,
promotional allowances, rebates and special discounts applicable to such
Product. The Landed Cost used in the calculations of the price sold to the
Operators is determined under Section 2(e) Inventory Pricing Policies.

(d) Freight Management. UFPC will provide lane rates through GPS to allow
Distributor to calculate the freight per case to be charged to the Operator.
Based on the lane rates provided, Distributor may elect to manage the freight
and use the lane rates published by UFPC in GPS as the basis for calculating the
freight per case. In the event Distributor declines to manage the freight,
Distributor shall pay the applicable Supplier the GPS published lane rate for
the delivery of Products. In either event, Distributor shall abide by the
Freight Management Guidelines attached hereto as Exhibit H and incorporated
herein by this reference. UFPC retains the right to adjust the aforementioned
freight management process at any time during the Term of this Agreement upon at
least thirty (30) days prior written notice to Distributor as long as such
change does not materially adversely affect Distributor.

(e) Inventory Pricing Policies. The price that Distributor shall charge
Operators for Products shall be determined in accordance with the pricing
policies set forth in this Section 2(e) (the “Inventory Pricing Policies”).
Distributor agrees to sell Products to Operator at the price determined in
accordance with the Inventory Pricing Policies whether that value is higher or
lower than actual inventory value for the applicable Product.

(i) Period Priced Products. Products priced on a period basis which correspond
to one of the thirteen four week periods as defined in the Yum! fiscal calendar
(each such period an “Applicable Period”) shall be priced in accordance with
this Section 2(e)(i) (“Period Priced Products”). The Landed Cost for Period
Priced Products is determined on the Wednesday immediately before the beginning
of the Applicable Period during which such price will apply. The Landed Cost
shall be equal to the amount set forth on the latest purchase order for the
Period Priced Product that: (A) is expected to be received prior to the tenth
day of the Applicable Period; (B) is for a volume of such Period Priced Product
that is reasonably representative of the typical order volume for the Period
Priced Product; and (C) such purchase order for the Period Priced Product was
received in sequential order of the date ordered, except in cases of
extraordinary circumstances such as quality assurance considerations,
promotional activity, etc. which are documented and reported to UFPC. For
example, if the Landed Cost for a Period Priced Product on the latest purchase
order expected to be received prior to the tenth day of the Applicable Period is
$22.00 per case, the Landed Cost for all of the Applicable Period shall be
$22.00 per case, regardless of current inventory value. All Products that are

 

16



--------------------------------------------------------------------------------

not otherwise Weekly Priced Products, Matrix Priced Products or Weighted Average
Products pursuant to the Inventory Pricing Policies shall be Period Priced
Products. UFPC shall use its commercially reasonable efforts to provide
Distributor 14 days advance notice of changes to Product price, freight rates
and primary Supplier for all Period Priced Products.

(ii) Weekly Priced Products. Products whose input costs including, but not
limited to, Product price and applicable lanes, change more than 10 times per
calendar year, and other Products where the purchasing method precludes the
ability to provide for 14 days notice, shall be priced in accordance with this
Section 2(e)(ii) (“Weekly Priced Products”), on a weekly basis, with weeks
corresponding to one of the fifty two weeks (Sunday through Saturday) as defined
in the Yum! fiscal calendar (each an “Applicable Week”). A list of Weekly Priced
Products shall be agreed upon by both UFPC and Distributor on a semi-annual
basis. The Landed Cost for Weekly Priced Products is determined on the Wednesday
immediately prior to the beginning of the Applicable Week during which such
price will apply. The Landed Cost shall be equal to the amount set forth on the
latest purchase order for the Weekly Priced Product that: (A) is expected to be
received prior to the last day (Saturday) of the Applicable Week; (B) is for a
volume of Weekly Priced Products that is reasonably representative of the
typical order volume for the Weekly Priced Product; and (C) the purchase order
for such Weekly Priced Product was received in sequential order of the date
ordered, except in cases of extraordinary circumstances such as quality
assurance considerations, promotional activity, etc. which are documented and
reported to UFPC. For example, if on the Wednesday of the current week the
Landed Cost for a Weekly Priced Product on the latest purchase order expected to
be received prior to the last day of the Applicable Week is $22.00 per case, the
Landed Cost for all of the Applicable Week will be $22.00 per case, regardless
of current inventory value. UFPC shall use its commercially reasonable efforts
to provide Distributor 72 hours advance notice of changes to Product Price,
freight rates and primary Supplier changes for all Weekly Priced Products.

(iii) Matrix Priced Products. Products such as produce, primary Taco Bell beef
products, and A&W beef patties priced on a weekly (Sunday through Saturday)
basis shall be priced in accordance with this Section 2(e)(iii) (“Matrix Priced
Products”). The applicable price for Matrix Priced Products shall be the
Distributor’s Landed Cost for such Matrix Priced Products as determined by GPS
on the Friday immediately prior to the next Applicable Week. UFPC shall use its
commercially reasonable efforts to provide Distributor all cost changes
including Supplier changes by 12:00 noon (Eastern) on the Friday immediately
prior to the next Applicable Week; provided, however, if there is no cost change
update provided on Friday, the price for Matrix Priced Products shall remain the
same as the price determined by GPS during the previous Applicable Week.

(iv) Weighted Average Priced Products. Products that regularly require purchases
from multiple Suppliers and any other Products designated by UFPC and the
Distributor in writing shall be priced in accordance with this Section 2(e)(iv)
(“Weighted Average Priced Products”). The applicable price for Weighted Average
Priced Products (the “Weighted Average Price”) is determined on the Wednesday
immediately prior to the next Applicable Week. The Weighted Average Price shall
be the weighted average of all purchase orders expected to be received during
the Applicable Week (Sunday – Saturday) by Distributor and will set the Weighted
Average Price for the Applicable Week.

 

17



--------------------------------------------------------------------------------

 

(v) Exceptions to the Inventory Pricing Policies. In the event: (A) UFPC does
not provide Distributor with the required notice of cost changes for Period
Priced Products (14 days) or Weekly Priced Products (72 hours) as set forth in
this Section; or (B) if Period Priced Products or Weekly Priced Products must be
purchased from a secondary Supplier, then the Landed Cost for Period Priced
Products or Weekly Priced Products, as applicable, shall be the greater of:
(1) the Landed Cost from the primary Supplier or secondary Supplier or (2) the
Landed Cost prior to or after the price change for Period Priced Products or
Weekly Priced Products, as applicable; provided, however, after one Applicable
Period or Applicable Week, the Landed Cost shall once again be determined in
accordance with the Inventory Pricing Policies of this Section (i.e. cannot hold
a price up for multiple Applicable Periods or Weeks). Except for emergency
situations, Distributor will only use primary Suppliers unless otherwise
directed by UFPC to utilize the secondary Suppliers. If a secondary approved
Supplier is utilized for emergency situations without UFPC’s specific direction,
Distributor must notify UFPC as quickly as reasonably possible but in any event
not more than 72 hours from utilizing a secondary Supplier and disclose the
cause of the emergency situation.

(f) Deviated Pricing. Distributor will administer “Deviated Pricing” when
required by UFPC and a Supplier. Deviated Pricing includes, but is not limited
to, national branded Products (Example: Heinz Ketchup and JHS Toppings) where
the sell price to the Retail Outlets is reduced compared to the Supplier price
charged to Distributor. The applicable Supplier will reimburse Distributor the
difference between the price paid to Distributor by the Operator for the
applicable Product and the price paid by Distributor to the Supplier for such
Product after Distributor provides proof of sale to Retail Outlets to the
applicable Supplier in accordance with the agreement between Distributor and
Supplier.

(g) National Priced Products. Distributor will administer national pricing for
Products when required by UFPC and the Supplier. “National Priced Products” are
Products where the sell price to the Retail Outlets is set by the Supplier and
the handling fee for distributing these Products is paid by the Supplier
directly to Distributor. (Example: Pepsi BNB products, Coca Cola BNB products
and Ecolab Chemicals). The handling fee for distributing National Priced
Products paid by Suppliers will not be less than the applicable Brand mark-up.
No additional distribution mark-up, handling or other fees are to be added to
national priced Products.

(h) Pallets. Distributor may recapture the actual documented cost it incurred
for inbound pallets, but Distributor shall subtract the residual value for, and
any other amounts recovered in connection with, inbound pallets from
Distributor’s pallet expense used to calculate Landed Cost. Notwithstanding the
foregoing, Distributor agrees to provide UFPC with a quarterly report of any
pallet charges passed through to Operators. Any change to the aforementioned
pallet handling process shall be mutually agreed upon by UFPC and Distributor.

(i) Inbound Fuel Surcharge. Distributor may apply a fuel surcharge on inbound
freight to Distributor’s distribution centers in accordance with the terms and
conditions of the fuel surcharge schedule currently agreed upon (or as may be
hereafter agreed upon) by UFPC and Distributor. Such inbound fuel surcharge will
be based on the current industry standard fuel surcharge schedules used by
carriers to assess a fuel surcharge.

(j) Outbound Fuel Surcharge and Fuel Pricing Program.

 

18



--------------------------------------------------------------------------------

 

(i) Outbound Fuel Surcharge. Distributor may apply a fuel surcharge on outbound
freight from Distributor’s distribution centers in accordance with the terms and
conditions of the Outbound Fuel Surcharge Matrix attached hereto as Exhibit I as
the matrix may be amended from time to time by the mutual agreement of UFPC and
Distributor (the “Outbound Fuel Surcharge”)

(ii) Fuel Pricing Program. Distributor shall participate in UFPC’s fuel pricing
program (the “Pricing Program”), as the Pricing Program may be established from
time to time by UFPC, pursuant to which Distributor will, at UFPC’s written
direction, take certain pricing positions with respect to fuel used in
connection with delivery of the Distribution Services hereunder. Distributor
will establish one or more accounts in connection with its participation in the
Pricing Program, and take positions on behalf of, and at the express direction
of, UFPC. Distributor’s participation in the Pricing Program shall be cost
neutral to Distributor. The benefits and burdens of Distributor’s Pricing
Program transactions will be reflected in increases or decreases, as the case
may be, of the Outbound Fuel Surcharge applicable to Retail Outlets for outbound
freight from Distributor’s distribution centers. Distributor’s transaction costs
arising from its participation in the Pricing Program will be reflected as an
increase to the outbound fuel surcharge applicable to Retail Outlets for
outbound freight from Distributor’s distribution centers.

(k) Distributor Price Updates and GPS. Notwithstanding the foregoing, if
Operator participates in an electronic ordering system, Distributor shall update
prices for Products on the Distributor’s system on the first day of the
applicable period. Distributor shall use its best efforts to maintain sufficient
inventories of Products in each of Distributor’s distribution centers serving
one or more Retail Outlet to satisfy each Retail Outlet’s reasonably expected
requirements for Products consistent with the Services Level Requirements and
Reporting Obligations set forth on Exhibit J (the “Service Level Requirements”).
Distributor acknowledges that information concerning Products will be provided
through GPS and Distributor will have the ability to view such Product
information through the online access to GPS information. Distributor further
acknowledges that GPS is the data warehouse of all pricing and primary sourcing
decisions made by UFPC. Distributor agrees to use GPS as the final authority to
determine price and maintain Supplier information. UFPC shall provide as much
notice as reasonably practical to Distributor of any deletion or other
modification of Products and, in the case of any newly added Products (such as
LTO Products, Test Products, Base Business Products) UFPC will provide all
pertinent item and Supplier information which UFPC and Distributor mutually
agree is required to completely establish such Product(s) in Distributor’s
inventory system. Distributor shall immediately review all information provided
by UFPC to establish newly added Products in Distributor’s inventory system and
in any event provide any feed back within one (1) business day from the
provision of such information.

(l) Payment Terms. Distributor’s credit policies and standards applicable to
Participants are set forth on Exhibit K (the “Credit Policies”). The Credit
Policies shall be applied in a consistent and non-discriminatory manner among
all of Distributor’s customers and any terms of such policies and standards that
purport to alter the prices for Products for Participants will not be effective
or enforceable against the Participants. For the avoidance of doubt, an
alteration of payment terms pursuant to Section 2(l)(i) of this Agreement or
Section 3(a) of the Participant Joinder Agreement is not an alteration of price
pursuant to this Section. The standard terms for payment of invoices for
Products purchased hereunder by Participants that qualify under the Credit
Policies are set forth in the applicable Brand Exhibit(s); provided, however,
Distributor shall offer and apply the payment discounts for early payment as set
forth in the applicable Brand Exhibit(s) for all Participants, which are subject
to such Brand Exhibit, and that qualify pursuant to the Credit Policies. Initial
and ongoing

 

19



--------------------------------------------------------------------------------

payment terms are subject to Distributor’s credit approval pursuant to the
Credit Policies. Except as otherwise provided herein, Distributor shall not be
required to extend the payment terms set forth on the applicable Brand
Exhibit(s) for any Participant that does not qualify under the Credit Policies.
Distributor has provided UFPC with a copy of the current Credit Policies and
will provide UFPC with an updated version of the Credit Policies as such Credit
Policies are updated or otherwise revised from time to time.

(i) Prepaid/COD Participants. Distributor shall not be required to extend any
discount to prepaid/COD Participants who are placed on prepay/COD terms by
Distributor because of credit concerns. Distributor may, in accordance with the
Credit Policies, and in any event upon Participant’s failure to pay an invoice
when due, deal on a prepay/C.O.D. basis with a Participant; provided, however,
that regardless of any delinquency in the account of a Participant, Distributor
shall not for any reason refuse to sell Products on a prepay/C.O.D. basis to a
Participant: (i) for a period of 30 days without qualification; (ii) for a
second period of 30 days upon Participant’s payment to Distributor of an amount
equal to at least 10% of the current amount of the delinquency in the account of
Participant; and (iii) for a third period of 30 days upon Participant’s payment
to Distributor of an amount equal to at least 10% of the current amount of the
delinquency in the account of Participant, it being understood and agreed that
at the end of such third thirty (30) day period the total amount of the unpaid
delinquency is due and payable.

(ii) Interest and Suspension. Without limiting the foregoing: (i) any amounts
not paid by a Participant when due shall bear interest until paid at the lesser
of eighteen percent (18%) per annum or the maximum rate allowed by applicable
law; and (ii) in the event any Participant fails to make payments for any
Products delivered by Distributor at such time as payment is scheduled to be
made as prescribed by this Section, Distributor shall have the immediate right
to suspend performance of any or all of its obligations under this Agreement
with respect to such Participant until such time as the prescribed payment is
made. Distributor shall be entitled to offset any or all amounts due any
Participant against any amounts due and owing Distributor by such Participant
pursuant to this Agreement or the applicable Participant Joinder Agreement,
including any accrued interest thereon.

(m) Pickups. Participant may refuse Products, which are shipped incorrectly, not
ordered, or shipped outside the applicable Yum! published shelf life matrix or
which are otherwise non-conforming, in each case, at the time of delivery;
provided, however, that Participant may refuse produce Products consistent with
the customary practices in effect as of the Effective Date. Distributor shall
pick up any such refused Product at the time of delivery or, in any event, on
the next scheduled delivery except that: (i) produce Products, due to
perishability, will not be picked up; and (ii) no frozen or refrigerated
Products will be picked up once such Products have left Distributor’s
possession. Distributor shall promptly issue credit to the applicable
Participant for such returned Products. For Key Drop Deliveries, as defined in
Section 3(b)(ii) of this Agreement, Participant must notify Distributor of
shorts and damages by 11:00 a.m. the day the Product was delivered to be
eligible for credit. Nothing in this Agreement precludes or limits Participant’s
right to request credit for or pickup of Products with defects or which are
non-conforming in ways not evident to a superficial visual inspection of the
Products upon their delivery; provided, however, produce Products, due to
perishability, will not be picked up and no frozen or refrigerated Products will
be picked up once such Products have left Distributor’s possession.
Participant’s requests for credit for Products with defects or which are
non-conforming in ways not evident to a superficial visual inspection of the
Products shall be directed to the Yum! Quality Assurance Hotline (the
“Hotline”). The Hotline will evaluate the

 

20



--------------------------------------------------------------------------------

Participant’s request for credit and the supporting detail and recommend a
credit, partial credit or no credit be provided by the Distributor to the
Participant. The Hotline’s recommendation concerning the credit is non-binding
and issues and other disputes concerning any credit will be resolved directly
between the Distributor and the Participant. Products refused by Participants
for reasons other than those stated above, shall be subject to a 15% restocking
charge imposed by Distributor.

(n) Service Level Requirements. Distributor shall maintain sufficient
inventories of Products in each of its distribution centers serving one or more
Retail Outlets to satisfy the reasonable expected Product requirements for each
Retail Outlet served consistent with historical demand or forecasts.
Notwithstanding the foregoing, in addition to the Service Level Requirement set
forth on Exhibit J, Distributor shall also maintain the performance standards
and service level requirements set forth in the applicable Brand Exhibit(s).

(o) Distributor Representations. Distributor represents and warrants that:
(i) Distributor has the right to transfer good and merchantable title to the
Products; and (ii) the Products sold and delivered to Participants pursuant to
this Agreement and the Participant Joinder Agreements shall be sold and
delivered free and clear of any and all claims, liens, charges, security
interests or other encumbrances of any kind whatsoever.

3. Orders and Deliveries.

(a) Orders. Participants shall place orders by telephone or by electronic order
systems (“EOS”) in a manner reasonably acceptable to the Participants and
Distributor. Distributor will proactively and continuously improve its EOS
ability to transmit and receive orders to stay current with industry standards.
If Distributor is currently providing a system which satisfies the current
requirements of the Participants and UFPC described below, Distributor shall be
entitled to continue to utilize that system; provided, however, Distributor
shall make modifications to such system to accept orders from another EOS so
long as the data feed to Distributor is in substantially the same format as
Distributor currently receives. If Distributor is not currently providing a
system which satisfies the current requirements of the Participants and UFPC
described below, Distributor shall use, facilitate the use of, and pay a
reasonable EOS development fee and ongoing periodic expenses for any EOS
specified by the Participants, so long as: (i) the EOS has been designated by
either the Participants or UFPC as appropriate for use in the Yum! System; and
(ii) the EOS and order placement process does not increase Distributor’s ongoing
order placement expenses. The current requirements of an EOS referenced above
are that such system must receive orders from Participants, submit confirmed
orders into Participants’ inventory, and generate and store certain records and
reports required under this Agreement. UFPC acknowledges that Distributor’s EOS
system utilized as of the Effective Date satisfies the EOS requirements set
forth in this Section. Participant’s orders must be received by Distributor no
later than the local time at the Distributor’s applicable Distribution Center
from which the Products will be shipped set forth on Exhibit M on the day which
is two (2) days prior to the scheduled shipment date; provided, however, with
regard to orders from Retail Outlets not within a 175 mile radius of
Distributor’s servicing distribution center, Distributor may require that these
orders be made no later than the local time at the Distributor’s applicable
Distribution Center from which the Products will be shipped set forth on Exhibit
M on the day which is three (3) days prior to the scheduled shipment date.
Participants may place an add-on to any order through noon (local time at the
Distributor’s applicable Distribution Center from which the Products will be
shipped) the day following the order due date at no additional charge provided
that there is space to accommodate the

 

21



--------------------------------------------------------------------------------

add-on Product(s) on Distributor’s applicable trailer. If Distributor does not
receive a timely order from the Participants, the Participants shall accept
delivery for such Retail Outlet of the same order Participant received for the
same day of the previous week (excluding smallwares and cleaning supplies).
Distributor will not make these automatic deliveries to any Participant that
elects not to receive them and so notifies Distributor in writing that automatic
deliveries are unwanted.

(b) Deliveries.

(i) Distributor shall deliver ordered Products to the applicable Retail Outlets
in accordance with the applicable Brand Exhibit(s) or as otherwise mutually
agreed in writing by Distributor and the applicable Participant. Distributor
shall use its best efforts to provide an additional weekly delivery to new
Retail Outlets during the first four (4) weeks after the opening of such new
Retail Outlet to allow the new Retail Outlet to manage increased sales demands
and to determine actual sales volumes. Distributor shall establish and make
known to the Participants a schedule for such deliveries. Distributor may
deliver the ordered Products to the Retail Outlets at any time during which the
applicable Retail Outlet is open for business other than black-out periods as
listed in each Brand Exhibit or such other black-out periods which are agreed
upon in writing by Distributor and Participants (collectively, the “Black-Out
Periods”). Distributor must complete a delivery prior to the beginning of the
Black-Out Periods in order for the delivery to be an “On-Time Delivery” as
determined in accordance with the Service Level Requirements. Distributor shall
start each delivery within one hour (before or after) of the scheduled delivery
time. For example: (i) if the scheduled delivery time is 9:00 a.m. and
Distributor’s driver starts the delivery between 8:00 a.m. and 10:00 a.m., the
delivery will be an On-Time Delivery if such delivery is completed by the
beginning of the Black-Out Period; but (ii) if the scheduled delivery time is
11:00 a.m. and Distributor’s driver starts the delivery at 11:00 a.m. but does
not complete the delivery by the beginning of the Black-Out Period, the delivery
will not be an On-Time Delivery. Distributor shall establish with each
Participant a delivery window or will notify Participant of the scheduled
delivery time at each Retail Outlet no later than one day preceding the date of
delivery. Distributor will also communicate holiday schedules and route
revisions to the Participants at least fourteen (14) days in advance. If any
delivery cannot be started within the two hour period described above (one hour
before and one hour after the scheduled delivery time), Distributor will notify
the applicable Participant in advance; provided, however, Distributor shall
complete the delivery on the same day. Distributor may make deliveries to
Participants from any of Distributor’s Yum! approved distribution centers;
provided, however, that prior to changing a distribution center from which
deliveries are made to Participant (whether at the beginning of the applicable
Participant Joinder Agreement(s) or otherwise), Distributor shall obtain UFPC’s
prior written consent to such change, which consent shall not be unreasonably
withheld. Distributor acknowledges that it is reasonable for UFPC to withhold
its consent to a change in a distribution center from which deliveries are made
to Participants if the change would adversely affect such Participant’s price or
service. Distributor acknowledges that realignment of distribution centers by
Distributor will provide the adversely affected Participant(s) the option to
terminate the applicable Participant Joinder Agreement(s) pursuant to
Section 16(b)(xiii).

(ii) Key Drop Deliveries. Distributor may, upon the prior written approval of an
officer of the Participant (or other appropriate level employee of the Retail
Outlet) which approval shall not be unreasonably withheld, or as provided on the
applicable Brand Exhibit(s), deliver Products: (A) when the Retail Outlet is
closed; or (B) at such additional times that the applicable Participant
designates in writing for a key drop delivery (each a “Key Drop Delivery”). If
Distributor’s

 

22



--------------------------------------------------------------------------------

driver sets off an alarm at a Key Drop Delivery (other than because Participant
did not provide the correct alarm code or due to an alarm malfunction) and there
are charges incurred by the Participant as a result of such alarm, Distributor
shall reimburse the applicable Participant for such charges. If a Participant
changes the key to the delivery door and/or alarm code, the Participant must
provide the new key and/or alarm code prior to the Participant’s next order
leaving the distribution center. If Distributor is unable to access a Retail
Outlet because Distributor was not provided the new key and/or alarm code prior
to the Participant’s next order leaving the distribution center, Distributor may
omit delivery of that order and promptly work directly with the Participant to
redeliver that order as soon as reasonably possible at the redelivery rate
mutually agreed upon by Distributor and the Participant. Key Drop Deliveries
must be completed before the Retail Outlet opens for business to be considered a
“Key Drop Delivery” and shorts and damages must be called into Distributor by
11:00 a.m. the next business day following such Key Drop Delivery to qualify for
credit from Distributor. Products shall be deemed delivered when actually placed
in the appropriate storage areas of the Retail Outlet by drivers, as reasonably
directed by the Participant.

(iii) Coordination for Delivery. Distributor shall cooperate with Participants
to schedule delivery days and times to minimize interruption of the operation of
the Retail Outlet to the extent reasonably practical under the circumstances,
considering certain Retail Outlets may have special considerations and
Distributor needs to maintain its operating efficiencies, comply with local
ordinances and driver hours of service regulations. Distributor shall make all
deliveries to such location on each Retail Outlet premises as Participants shall
reasonably direct and Products shall be deemed delivered when actually placed in
the appropriate storage areas of the Retail Outlet by drivers, as reasonably
directed by the Participant; provided, however, that drivers shall not be
required to rotate Products or place Products in specific shelving. Participants
shall ensure that access to the Retail Outlet and storage locations are easily
accessible (e.g. sidewalk shoveled of snow if applicable and keep sidewalks and
aisles clear of debris). In addition, Participants shall ensure that an employee
of such Retail Outlet is available so that Distributor can complete its
deliveries in an efficient and timely manner.

(iv) Hot Shot Deliveries. If ordered Products are not delivered by Distributor
on the scheduled delivery date (including Key Drop Deliveries), or ordered
Products are delivered damaged or not meeting the required specifications or
standards, Distributor will make a special delivery to redeliver the Products as
quickly as possible at no additional charge (each a “Hot Shot Delivery”). In
addition, Distributor shall take back all Products that are damaged or out of
specification (except produce or refrigerated or frozen Products): (i) at the
time of delivery; or (ii) for Key Drop Deliveries, at the time of the Hot Shot
Delivery, if the Hot Shot Delivery is performed by Distributor, and if not,
Distributor shall take back such damaged or out of specification Products during
the next regularly scheduled delivery and in either event credit the applicable
Participant for the amount charged by Distributor for such damaged or out of
specification Product. Hot Shot Deliveries of Products to the Retail Outlets
shall not be made by any person other than a Distributor-owned or controlled
carriage unless expressly authorized by UFPC in writing. Distributor shall use
its best efforts to promptly satisfy any emergency needs of a Participant for
Products. If the emergency results from Distributor’s non-delivery of critical
Products, Distributor will arrange a Hot Shot Delivery or other special delivery
as quickly as possible and at no charge to Participant. Distributor shall not
impose any minimum dollar order amount per delivery for regularly scheduled
deliveries. If a Hot Shot Delivery is necessitated by the action or inaction of
a Supplier, UFPC shall use its commercially reasonable efforts to work with
Distributor and the applicable Supplier to encourage Supplier to reimburse
Distributor for its actually incurred costs for the Hot Shot Delivery.

 

23



--------------------------------------------------------------------------------

 

(v) Delivery Doors. Distributor and Participant will work together to develop a
mutually agreed upon solution to reduce the time that the delivery door at a
Retail Outlet is open (“Door Solution”) (e.g.: Distributor’s driver will close
the Retail Outlet’s delivery door each trip from trailer to Retail Outlet as
long as the Participant has provided a method of keeping the door unlocked and
an exterior door handle). In the event that Distributor is requested by a
Participant to implement a Door Solution that materially increases the cost of
providing the Distribution Services, Distributor may assess an additional fee to
such Participant provided that the additional fee is: (i) reviewed by UFPC and
determined, in good faith, to not exceed the incremental cost incurred by
Distributor in implementing the Door Solution; and (ii) agreed to in advance by
the applicable Participant prior to implementation. In the event that the Door
Solution is required by Yum!, any Brand or by applicable law that materially
increases the cost of providing the Distribution Services, UFPC and Distributor
shall mutually agree to an additional fee.

(c) Bar Coding. Yum! is a leader in the QSR industry on bar coding (case and
pallet) in efforts to improve Distribution Services to the Retail Outlets and
the ability to track products. Yum! is requiring its approved distributors to
proactively improve their bar coding technology to utilize bar coding in areas
such as receiving, order picking, and Retail Outlet deliveries. Distributor
shall use its commercially reasonable efforts to work with UFPC and Yum! to
proactively improve its bar coding technology and work with UFPC and Yum! to
complete bar coding projects reasonably designated by UFPC and Yum! within such
reasonable time frames set by UFPC and Yum! taking into consideration
Distributor’s financial and personnel requirements of such bar coding
project(s). Notwithstanding the foregoing, Distributor shall perform such bar
coding improvements or other projects required by applicable law, ordinance,
regulation or other governmental mandate.

4. Inventory of Base Business Products. Base Business Products are Products that
are used by Operators on a regular, on-going basis in Retail Outlets.
Distributor shall promptly and proactively manage its inventories of all Base
Business Products in the most cost efficient case/freight bracket available that
coincides with the current sales volumes, Suppliers’ lead-times, and adequate
safety stock to meet or exceed the applicable Service Level Requirements.
Distributor will increase inventory levels of Base Business Products to meet
promotional timelines as required when included as part of Limited Time Offers
or otherwise as reasonably requested by UFPC and will deplete any possible extra
inventory through normal daily purchases. Base Business Products do not include
LTO Products or Test Products, but do include food and/or non-food consumable
Products of various themes and design (e.g., kids’ meals, crayons, balloons,
birthday kits, kids’ table covers, glass mugs and suckers) that are commonly
used by Operators on an on-going basis in Retail Outlets.

5. LTO, Test and Promotional Products.

(a) LTO Products.

(i) Promotions and Promotion Notice. Distributor shall make available special
Products that are used or sold by Operators for a limited time only or other
short duration (“LTO Products”), as required by UFPC, Yum! or Operator marketing
promotions, limited time offers or Brand tests (each a “Promotion” and
collectively, “Promotions”). Distributor hereby acknowledges the dynamics of
change inherent in Promotions and agrees that the lead-times provided to
Distributor for LTO Products may be short in some circumstances. UFPC shall use
its commercially reasonable

 

24



--------------------------------------------------------------------------------

efforts to give Distributor as much lead time or notice as reasonably practical
of the start of a Promotion (each a “Promotion Notice”). Distributor shall use
its commercially reasonable efforts to provide such short notification Products
to the Retail Outlets within the time frames requested. In the event Distributor
incurs extraordinary freight expenses due to expedited shipments of LTO Products
not due to the action or inaction of Distributor, UFPC will review and evaluate
such extraordinary freight expenses on a case by case basis and use its
commercially reasonable efforts to work with the parties involved in an effort
to find an equitable allocation of such extraordinary freight expenses. A
Promotion Notice shall include the start date of the Promotion, the length of
time the Promotion will run, the LTO Products that will be required in
connection with such Promotion, the estimated volume of LTO Products required
during the Promotion, when available, UFPC may provide the estimated volume of
LTO Products by distribution center and in some cases UFPC may provide the
initial recommended inventory levels of the applicable LTO Products. Distributor
shall work with UFPC after a receipt of a Promotion Notice to ensure:
(i) adequate supply of LTO Products by the start date and throughout the
Promotion; and (ii) appropriate inventory levels of LTO Products are in
Distributor’s distribution centers at the UFPC requested times. UFPC understands
Distributor’s desire that the sale of LTO Products by Distributor to Operators
be final and as such, UFPC will not tell Operators to return or otherwise
request that Operators return LTO Products to Distributor unless the LTO Product
is defective or otherwise non-conforming or Distributor shipped more LTO
Products than the applicable Operator ordered.

(ii) Projections and Inventory Levels. UFPC shall provide, in the program
document, weekly volume projections of all LTO Products to be used or sold in a
particular Promotion and all Base Business Products affected or potentially
affected by such Promotion. Volume estimates for Base Business Products involved
in Promotions may be provided as percentage increases or decreases in normal,
non-promotional volume. UFPC may also provide Distributor with information
regarding Brand and Operator Promotions and may provide Distributor with UFPC’s
standard communications related to such Promotions. Distributor shall make
available LTO Products designated in the Promotion Notice and maintain inventory
of LTO Products in accordance with the weekly volume projections. Prior to the
start of any Promotion, Distributor shall build inventory to the levels set
forth in the applicable Promotion Notice, as such volumes may be amended from
time to time by UFPC pursuant to the weekly volume projections. Distributor
shall, working with UFPC, promptly and proactively manage inventory of LTO
Products to correct differences between actual sales of LTO Products during the
Promotion and the applicable weekly volume projections. Distributor and UFPC
shall cooperate to minimize any adverse financial impact to UFPC, Operators and
Distributor due to inventory shortage or inventory obsolescence during or after
a Promotion. Notwithstanding anything else herein, Distributor is responsible
for handling all LTO Products using distribution practices standard in the
industry and in any event no less than reasonable care. Distributor shall not be
responsible for costs or other expenses for damage (i.e. glass breakage) of LTO
Products that require unique handling, storage or any other practice that is not
within Distributor’s standard distribution practices previously communicated to,
and agreed upon by, UFPC unless such damage is caused by Distributor’s
negligence or willful misconduct. It is the Distributor’s responsibility to
manage and adjust Product inventories based on demand. However, it is understood
that certain short shelf life, perishable Base Business Products involved in a
Promotion may require Distributor to order in advance and have on hand and in
transit inventory that is in excess of normal Base Business Product
requirements. In the event that actual sales for such short shelf life,
perishable Base Business Products involved in a Promotion do not meet published
forecasts, UFPC will evaluate Distributor’s reasonable expenses associated
therewith on a case by case basis and work with the applicable parties involved
in an effort to find an equitable allocation of such expenses.

 

25



--------------------------------------------------------------------------------

 

(iii) Balance of Inventory. From time to time, UFPC and/or Distributor may
become aware of the need to balance the inventory of LTO Products between Yum!
approved distributors or between Distributor’s distribution centers in order to
reduce any excess LTO Product inventory in any distribution centers and/or
replenish low levels of LTO Product inventory in any distribution center.
Distributor shall work proactively with UFPC and the other distributors in the
transfers of LTO Products; provided that Distributor is paid its Landed Cost for
any LTO Products sold or otherwise moved to a facility or other distribution
center not operated by Distributor. In cases where LTO Products are transferred
between Yum! approved distributors, UFPC will facilitate the transfer of the LTO
Products and UFPC will work to obtain payment of Distributor’s Landed Cost
within a reasonable amount of time after such transfer.

(iv) Disposition of Inventory. At the end of a Promotion, UFPC and Distributor
shall work cooperatively with Operators to deliver to the applicable Operators
as designated by UFPC or dispose of any remaining LTO Products as promptly and
expeditiously as possible. The balance of the inventory of LTO Products not
purchased within ninety (90) days following the end of the applicable Promotion
will be delivered to the applicable Operators as designated by UFPC or otherwise
disposed of and billed to UFPC, Yum!, and/or the applicable Operators as
designated by UFPC within fifteen (15) days following the end of such ninety
(90) day period.

(v) Storage of Inventory. In the event that at the end of a Promotion UFPC
directs Distributor to retain the remaining inventory of LTO Products for future
use, Distributor shall retain such inventory. Distributor may charge the
applicable Operators as designated by UFPC a monthly storage and handling fee
equal to 1% of the Landed Cost of the LTO Products determined in accordance with
the Inventory Pricing Policies, with the such Landed Cost re-calculated at the
end of each month, beginning ninety (90) days after the end of the applicable
Promotion and ending when UFPC, Yum! and/or the applicable Operators, as
designated by UFPC, purchase, all inventory of such LTO Product or such LTO
Products are distributed in the normal course.

(b) Test Products. Distributor shall make available Products that are used or
sold by Operators in connection with any tests to be conducted by an Operator at
any Retail Outlet (“Test Products”).

(i) Test Notice. Distributor hereby acknowledges the dynamics of change inherent
in tests and agrees that lead-times provided to Distributor for Test Products
may be short in some circumstances. UFPC shall use its commercially reasonable
efforts to give Distributor as much lead time or notice as reasonably practical
of the start of a test (each a “Test Notice”). In the event Distributor incurs
extraordinary freight expenses due to expedited shipments of Test Products not
due to the action or inaction of Distributor, UFPC will review and evaluate such
extraordinary freight expenses on a case by case basis and use its commercially
reasonable efforts to work with the parties involved in an effort to find an
equitable allocation of such extraordinary freight expenses. A Test Notice shall
include the start date of the test, the length of time the test will run; the
Test Products that will be required in connection with such test, the estimated
volume of Test Products required during the test, when available, UFPC may
provide the estimated volume of Test Products by distribution center and in some
cases UFPC may provide the initial recommended inventory levels of the
applicable Test Products. Distributor shall work with UFPC after a receipt of a
Test Notice to ensure: (i) adequate supply of Test Products by the start date
and throughout the test; and (ii) appropriate inventory levels of Test Products
are in Distributor’s distribution centers at the UFPC requested times. UFPC
understands Distributor’s desire that the sale of Test Products by Distributor
to Operators be final and as such, UFPC will not tell or otherwise request that
Operators return Test Products to Distributor unless the Test Product is
defective or otherwise non-conforming or Distributor shipped more Test Products
than the applicable Operator ordered.

 

26



--------------------------------------------------------------------------------

 

(ii) Inventory Levels and Breakage. Distributor shall hold inventory of Test
Products in quantities consistent with the Test Notice. Notwithstanding anything
else herein, Distributor is responsible for handling all Test Products using
distribution practices standard in the industry and in any event no less than
reasonable care. Distributor shall not be responsible for costs or other
expenses for damage (i.e. glass breakage) of Test Products that require
handling, storage or any other practice that is not within Distributor’s
standard distribution practices previously communicated to, and agreed upon by,
UFPC unless such damages is caused by Distributor’s negligence or willful
misconduct.

(iii) Disposition and Storage of Inventory. At the end of a test, UFPC and
Distributor shall work cooperatively with Operators to deliver to the applicable
Operators as designated by UFPC or dispose of any remaining Test Products as
promptly and expeditiously as possible. In the event that at the end of a Test,
UFPC directs Distributor to retain the remaining inventory of Test Products for
future use, Distributor shall retain such inventory. Distributor may charge the
applicable Operators as designated by UFPC a monthly storage and handling fee
equal to 1% of the Landed Cost of the Test Products determined in accordance
with the Inventory Pricing Policies, with such Landed Cost re-calculated at the
end of each month, beginning ninety (90) days after the end of the applicable
test and ending when UFPC, Yum! and/or the applicable Operators, as designated
by UFPC, purchase, all inventory of such Test Products or such Test Products are
distributed in the normal course.

(c) Distributor Commitment Agreement Products. Distributor shall make available
Products that are used or sold by Operators in connection with any Promotion
(whether for a limited time only, or ongoing) where UFPC decides distribution
commitment agreements are required by Operators to be completed, approved and
sent directly to Distributor (“DCA Products”).

(i) Distribution Commitment Agreement. Distribution commitment agreements are
agreements between Distributor and Operator in connection with the purchase and
distribution of DCA Products and include the resolution of any related DCA
Product issues including, but not limited to, the depletion of DCA Product
inventories (“Distribution Commitment Agreement”). Distributor hereby
acknowledges that it has received a copy of all standard Distributor Commitment
Agreements currently used by each Brand. UFPC agrees to review with Distributor
any future changes to a Brand’s standard Distribution Commitment Agreement.

(ii) Distribution Commitment Agreement Notice. Distributor hereby acknowledges
the dynamics of change inherent in Promotions and agrees that lead-times
provided to Distributor for DCA Products may be short in some circumstances.
UFPC shall use its commercially reasonable efforts to give Distributor as much
lead time or notice as reasonably practical of the start of a Promotion
involving DCA Products (each a “DCA Notice”). A DCA Notice shall include the
start date of the Promotion; the length of time the Promotion will run; the DCA
Products that will be required in connection with such Promotion; the timing
when the Distribution Commitment

 

27



--------------------------------------------------------------------------------

Agreements are due by the applicable Brand(s) and/or Operators directly to
Distributor; and the timing when Distributor shall provide directly to UFPC the
following information: the total estimated volume of DCA Products required
during the Promotion (listed by Distribution Center and by Operator) and in some
cases, when available, the initial recommended inventory levels of the
applicable DCA Products. Distributor shall work with UFPC after receipt of a DCA
Notice to ensure: (i) adequate supply of DCA Products by the start date and
throughout the Promotion; and (ii) appropriate inventory levels of DCA Products
are in Distributor’s distribution centers at the UFPC requested times. UFPC
understands Distributor’s desire that the sale of DCA Products by Distributor to
Operators be final and as such, UFPC will not tell or otherwise request that
Operators return DCA Products to Distributor unless the DCA Product is defective
or otherwise non-conforming or Distributor shipped more DCA Products than the
applicable Operator ordered.

6. Product or Other Changes.

(a) Pack Size Changes. Any material change (as defined below) on an individual
SKU basis to pack size, case weight or case cube for Products (the “Standards”)
may have a favorable or an adverse affect on the economics of this Agreement. As
such, UFPC shall use its commercially reasonable efforts to provide advance
written notice of any material change in the Standards. If there is any material
change to the Standards, Distributor may make a reasonable, appropriate, and
equitable increase or decrease in the case mark-ups described in the applicable
Brand Exhibit(s) as may be directly necessitated by such a change to the
Standards upon obtaining the prior written consent of UFPC. Distributor’s
modification to the case mark-up must correctly account for the change to the
Standards. New/Test Products are expressly excluded from this provision.
Increased or decreased mark-ups as a result of this provision will revert back
to the normal mark-up at the start of the next contract term. Disputes between
Distributor and UFPC that arise in connection with a material change in the
Standards shall be mediated pursuant to the provisions of Section 36 of this
Agreement. For purposes of this Section, a “material change” means a
modification or difference of 10% or more from the then current Standards of a
Product other than a Test Product.

(b) Change in Storage or Delivery Requirements. If UFPC and/or Yum! add or
modify Products in a manner that fundamentally alters the storage or delivery
requirements from those in effect as of the Effective Date, Distributor may
propose to UFPC alternative storage and/or delivery methods on terms, prices and
rates that Distributor considers reasonable and competitive under the
circumstances and are acceptable to Distributor. If UFPC or the applicable
Participant(s) do not accept Distributor’s proposal to provide alternative
storage and/or delivery methods, which approvals shall not be unreasonably
withheld, conditioned or delayed, UFPC or the applicable Participant(s) may,
after requesting written bid(s) for storage and delivery methods that meet their
respective requirements, enter into an agreement for the distribution of the
applicable Product with any person(s) providing such bid(s), so long as the
terms and conditions of such bid are more favorable, taken as a whole, than
Distributor’s proposal, as determined by UFPC.

(c) Efficiency Gains. In the event that technology, productivity or other supply
chain efficiency gains result in the industry or from the collaboration between
the parties and/or Yum! after the Effective Date (collectively, “Efficiency
Gains”), UFPC and Distributor hereby agree to review and discuss such Efficiency
Gains and determine a reasonable and equitable division of the benefits
associated therewith taking into consideration the time, financial and other
contributions of Yum!, UFPC, the Participants and Distributor. If the parties
are unable to agree on an equitable

 

28



--------------------------------------------------------------------------------

division of the benefits associated with Efficiency Gains within sixty (60) days
of the date the Efficiency Gains are disclosed to the other party, upon the
request of either party, such issue shall be resolved pursuant to the
Alternative Dispute Resolution provision of Section 36 hereof.

7. Sourcing Fees.

(a) Collection of Sourcing Fees. Distributor shall collect on behalf of UFPC a
sourcing fee (the “Sourcing Fee”) from each Operator that receives Distribution
Services from Distributor. The Sourcing Fee shall be based on such percent of
sales or purchases or amount per case or other unit, as UFPC may from time to
time designate, based on sales to Operators or purchasers for sales to Operators
of all or certain Products specified by UFPC, or by such other method as UFPC
may from time to time designate. Distributor shall collect the Sourcing Fee
without mark up pro rata from such Operators.

(b) Authorization of Collection. UFPC represents and warrants that the
collection by UFPC of Sourcing Fees is specifically authorized by the Bylaws of
each of the Concept Co-ops.

(c) Property of UFPC. The Sourcing Fees will at all times be and remain the
property of UFPC and Distributor shall serve only as a bailee and agent of UFPC
for billing and trustee for UFPC in collecting and holding the Sourcing Fees for
UFPC’s benefit, and remitting the Sourcing Fees to UFPC. The Sourcing Fees
billed but uncollected from the Operators and all Sourcing Fees collected from
the Operators shall be held in trust for the benefit of UFPC.

(d) Segregation of Sourcing Fees. All collections and other proceeds of Sourcing
Fees shall be segregated from all Distributor funds (and if requested by UFPC,
deposited in a separate bank account pending remittance to UFPC).

(e) Sourcing Fee Report and Collection. After receiving Supplier or Operator
account information, including any account information which UFPC may request
from Distributor reflecting the business between Distributor and Suppliers or
Operators under Title Transactions or Contract Transactions, UFPC shall send to
Distributor a Sourcing Fee report that calculates the aggregate Sourcing Fees
due from the Operators for each weekly or other accounting period specified by
UFPC. Distributor will remit all collected Sourcing Fees to UFPC by wire
transfer to UFPC’s designated account within thirty (30) days after the close of
the specified accounting period. UFPC and Distributor shall each have the right
to require the other to provide reasonably acceptable evidence which supports
UFPC’s calculation of its Sourcing Fee.

8. Yum! Specifications and Standards.

(a) Specifications and Standards. Distributor acknowledges that Yum! has
established standards and specifications for Products to be supplied by
Distributor to Operators under this Agreement, which standards and
specifications may be modified by Yum! from time to time during the Term of this
Agreement. Distributor shall not sell or deliver any Products under this
Agreement unless the Products meet applicable Yum! standards and specifications
and the Products have been supplied by a Yum!-approved Supplier. Yum!
specifications and standards for Products as modified from time to time, are
published by Yum! on the Yum! Distribution Management Website (“DMW”), or such
other source as determined by Yum!. Distributor agrees to: (i) maintain Products

 

29



--------------------------------------------------------------------------------

within the Yum!-approved product temperature requirements while such Products
are in the possession of Distributor; (ii) to supply Products to the Retail
Outlets free of any damage; and (iii) to deliver Products within the
Yum!-approved shelf life matrix.

(b) Non-Conforming Produce Products. If UFPC or Participant(s) determine, in its
reasonable discretion, that Distributor is repeatedly supplying Produce Products
that do not meet Yum! specifications and such nonconforming Produce Products are
the result of any act or omission of Distributor, as determined by UFPC,
Participant may, at its option, purchase Produce Products from another
Yum!-approved distributor or Yum!-approved Supplier. If a Participant exercises
the option above: (i) Distributor shall not be required to sell or deliver
Produce Products to such Participant’s Retail Outlet(s) until such time as the
Participant and Distributor shall mutually agree; and (ii) so long as
Distributor has used its best efforts to resolve out-of-specification Produce
Products issues, and despite these efforts the number of remaining Yum! Retail
Outlets of the same Brand purchasing Produce Products from Distributor’s
distribution center is less than 25, then the applicable distribution center may
elect to discontinue selling and delivering Produce Products. If the applicable
distribution center elects to discontinue selling and delivering Produce
Products, Distributor agrees to work in good faith with UFPC to help facilitate
a smooth transition to another Yum!-approved Produce Product distributor.
Notwithstanding the foregoing, UFPC shall use its commercially reasonable
efforts to work with Distributor to resolve any issues or other problems
Distributor may have with a Yum!-approved Supplier routinely supplying Produce
Products that do not comply with Yum! specifications and standards for Produce
Products.

9. Credit Standards and Policies. In accordance with UFPC’s policies concerning
credit and financial stability, Distributor has delivered to UFPC a completed
credit application and has satisfied all requirements therein. Distributor
understands and shall at all times satisfy and comply with UFPC’s credit
standards and policies as in effect from time to time. If a Supplier charges
Distributor a premium because of the Supplier’s view of the Distributor’s credit
worthiness or financial instability, Distributor will not pass any such premium
on to Operators. Distributor should promptly notify UFPC of any such premium
charged or proposed by a Supplier. UFPC’s policies concerning credit and
financial stability are applied in a consistent and non-discriminatory manner
among all Yum! approved distributors.

10. Financial Statements; Business Review Meeting.

(a) Financial Statements. Distributor will provide UFPC audited financial
statements of Distributor’s ultimate parent company, Berkshire Hathaway, Inc.
(“Berkshire”) for its most recently ended fiscal year. During the Term of this
Agreement, Distributor shall provide to UFPC (a) within 95 days of the end of
each fiscal year, complete audited financial statements of Berkshire, and
(b) within 45 days of the end of each fiscal quarter, Berkshire’s Form 10K for
such quarter. All financial statements provided by Distributor shall be prepared
in accordance with generally accepted accounting principles and shall fairly
present the financial condition and results of operations of Berkshire at their
date and for their indicated period. Distributor will also provide UFPC
unaudited financial statements of Distributor for its most recently ended fiscal
year and interim financial statements of Distributor for its most recently
completed fiscal quarter. During the Term of this Agreement, Distributor shall
provide to UFPC (a) within 95 days of the end of each fiscal year, unaudited
financial statements of Distributor for such year, and (b) within 45 days of the
end of each fiscal quarter, unaudited financial statements of Distributor for
such quarter. All Distributor financial

 

30



--------------------------------------------------------------------------------

statements provided by Distributor shall: (a) be prepared primarily for internal
use and for consolidation with the financial statements of Berkshire and not
necessarily in accordance with generally accepted accounting principles; and
(b) fairly present the financial condition and results of operations of
Distributor at their date and for their indicated period.

(b) Business Review Meeting. At least once each calendar year during the term of
this Agreement, or more or less often as agreed to by the parties, Distributor
and UFPC shall meet to review the status and financial performance of
Distribution Services for the Yum! System conducted pursuant to this Agreement
and the Participant Joinder Agreements.

11. Sheltered Income.

(a) Prohibition on Sheltered Income. Distributor shall not, directly or
indirectly, receive or benefit from any “Sheltered Income” in connection with
Products purchased pursuant to Title Transactions or Contract Transactions for
use in Retail Outlets except for:

(i) Marketing or promotional allowances which are distributed or administered
for the benefit of Operators pro rata based on the volume of the Operators’
purchases;

(ii) Discounts, rebates or allowances which directly lower Retail Outlet
delivered prices pro rata among Operators based on the volume of the Operators’
purchases;

(iii) Prompt pay discounts earned on commercially customary, reasonable prompt
payment terms; and

(iv) Sheltered Income received by Distributor with respect to Non-Core Products,
which Distributor shall disclose to UFPC upon specific request by UFPC. As used
in this Agreement, “Non-Core Products” means goods other than those designated
by UFPC as “Core” Products, in its sole discretion, and purchased under UFPC
negotiated purchasing agreements.

(b) Definition of Sheltered Income. As used in this Agreement, “Sheltered
Income” means so called earned income, rebates, kickbacks, volume discounts,
tier pricing, purchase commitment discounts, sales and service allowances,
marketing allowances, advertising allowances, promotional allowances, label
allowances, back-door income, various fees, etc., and includes, among other
items, (i) payments and allowances to distributors from Suppliers based on
distributor volume which are not reflected as a reduction in distributor cost or
prices, (ii) special or atypical payment terms, (iii) higher prices permitted
distributors to amortize the cost of excess inventory, (iv) special favors,
gifts and entertainment, and (v) amounts paid to sponsor Yum! or UFPC meetings
and events.

(c) Title/Contract Transactions. As a point of clarification, the provisions of
this Section with respect to Sheltered Income do not apply to Products which are
not purchased or acquired by Distributor pursuant to Title Transactions or
Contract Transactions. However, Distributor shall disclose to UFPC, upon
specific request by UFPC, the amount and source of any Sheltered Income earned
or received on Products which are purchased or acquired by Distributor for
resale or distribution to Operators of the Yum! System.

 

31



--------------------------------------------------------------------------------

 

12. Provision of Information.

(a) Distributor Data Interchange Protocol. Distributor shall provide reports
and/or data requirements to UFPC or its third party information processor
(including distribution center inventory reports regarding Products) in the
form, time and manner set forth in Distributor Data Interchange Protocol which
may be revised from time to time, a copy of which, as of the Effective Date, is
attached hereto as Exhibit L (the “Protocol”).

(b) Additional Information. Distributor further agrees to provide to UFPC such
additional information reasonably requested by UFPC regarding the Products and
Distribution Services via electronic data exchange or otherwise within 30 days
of a written request. This provision may pertain to orders, acknowledgements,
sales reports, Sourcing Fees, price lists, order guides, receipts from
Suppliers, inventory positions, shipments to Retail Outlets, Retail Outlet
delivered pricing components or any other regularly reported information to
allow UFPC to monitor, with reasonable ease and accuracy, Distributor’s
compliance with the price and other terms of this Agreement and any Participant
Joinder Agreements. Distributor shall report On-Time Delivery, Perfect Order,
Sales Compliance and Delivery Compliance performance to UFPC on a period/monthly
basis. It is understood and agreed that Distributor shall not be required to
furnish any complete information or report more than once.

(c) Preservation of Records. Distributor shall keep and preserve adequate
records to support all information provided by Distributor to UFPC pursuant to
this Agreement for a commercially reasonable period of time (at least three
years) after the applicable information has been provided to UFPC.

(d) Costs. Any other provision of this Section notwithstanding, information
provided by Distributor to UFPC pursuant to this Agreement will be provided by
Distributor to UFPC (i) at no charge, if such information or reports can be
prepared by Distributor in its ordinary course of business, or (ii) for a
reasonable fee, agreed to in advance by UFPC and Distributor, which fee will be
paid by UFPC to Distributor for the preparation of any information or reports
which UFPC requests from Distributor that (1) require significant alteration to
Distributor’s ordinary record keeping and reporting capacities, (2) is not
readily available to Distributor using its current data processing or
information systems, or (3) is not typically available from distributors in the
distribution industry.

(e) Sharing Information. UFPC and Distributor shall each provide the other from
time to time with information reasonably available to each of them regarding new
Products and other developments relating to the Products and their distribution,
all in a format mutually agreed upon by UFPC and Distributor.

13. Inspections and Record Retention. Distributor shall afford UFPC reasonable
access during normal business hours upon reasonable prior notice to all premises
utilized in Distributor’s activity hereunder. UFPC shall have the right to take
reasonable samples of Products, and shall reimburse Distributor for such samples
in an amount equal to Distributor’s Landed Cost plus the applicable mark-up.
Distributor shall keep accurate records covering all transactions under this
Agreement and UFPC shall have the right during normal business hours to examine
any records or other documents and materials in Distributor’s possession or
under its control regarding the subject matter and terms of this Agreement.
Notwithstanding any other provision of this Agreement, Distributor shall not be
required to disclose or otherwise make available any information related to
Distributor’s customers who are unrelated to the Yum! System.

 

32



--------------------------------------------------------------------------------

 

14. Audit Procedures. Distributor shall permit and facilitate price audits of
Distributor’s performance under this Agreement as may be arranged by UFPC
including, without limitation, an audit of the Products purchased on
UFPC-negotiated terms and conditions from Distributor. Distributor agrees to
make available sales records of Products sold at each cost level, providing
evidence of Distributor’s Retail Outlet Landed Cost for Products sold to
Operators. If an audit conducted by UFPC presents evidence indicating that
Distributor overcharged an Operator as a result of Distributor’s failure to
reasonably follow pricing through GPS as set forth in the Inventory Pricing
Policies and all other fees as defined in this Agreement or otherwise, then
Distributor shall promptly, and in any event not less than thirty (30) days from
UFPC’s notice to Distributor, reimburse such Operator for any overcharges. All
audit requests must be responded to within 30 days.

15. Patronage Dividend Program.

(a) General. Distributor acknowledges and agrees that the Concept Co-ops, and
their members and Participants, are the patrons and customers of UFPC with
respect to all Products purchased under Title Transactions and Contract
Transactions. Distributor further acknowledges and agrees that, as between the
Operators and Distributor, the Operators are exclusively entitled to any
payments by UFPC made pursuant to the Patronage Dividend Program with respect to
such Product sales. Distributor hereby assigns all its rights, title and
interest, if any, in any payments under the Patronage Dividend Program to the
Concept Co-ops and Operators, as may be designated by UFPC. Distributor will
provide UFPC with the records, reports and information in the format prescribed
by UFPC necessary for UFPC to efficiently administer its Patronage Dividend
Program.

(b) Distribution Redistribution and Payment. If UFPC decides to administer the
Patronage Dividend Program by making payments under the Patronage Dividend
Program to Distributor for redistribution and payment to the Operators that
receive Distribution Services from Distributor, Distributor shall assist UFPC as
reasonably requested in such distribution and payment.

16. Term and Termination.

(a) Term. The term of this Agreement shall commence on the Effective Date and
shall continue until December 31, 2016 (the “Initial Term”) unless earlier
terminated pursuant to the terms of this Agreement. Thereafter, this Agreement
shall automatically renew for successive one year terms (each a “Renewal Term”)
unless either party provides the other party written notice of non-renewal of
this Agreement at least 90 days prior to the termination of the Initial Term or
the then current Renewal Term. The Initial Term and any Renewal Terms are
collectively referred to herein as the “Term.”

(b) Termination by UFPC. UFPC may terminate all or any part of this Agreement
(i.e. with respect to particular distribution center(s), Participant(s) and/or
Retail Outlet(s) as indicated below) upon written notice of the termination to
Distributor within 120 days of the occurrence of any one of the following:

(i) except as qualified by Subsection (ii) below, Distributor fails to cure any
material breach of this Agreement or any other agreement entered into between
UFPC and Distributor within 30 days after receipt by Distributor of written
notice of the breach from UFPC, UFPC may terminate this Agreement in its
entirety or with respect to the applicable distribution center(s);

 

33



--------------------------------------------------------------------------------

 

(ii) upon receiving notice from Distributor or otherwise that any of the
material representations and warranties of Distributor set forth in this
Agreement are not true, UFPC may terminate this Agreement in its entirety;

(iii) any of Distributor’s property, or any part thereof, shall be attached or
Distributor shall suffer the filing of any like process against it, in either
event which is not discharged within 30 days and which is substantial in
relation to Distributor’s assets, UFPC may terminate this Agreement in its
entirety or with respect to applicable distribution center(s);

(iv) Distributor shall have filed, or had filed against it, a petition of
bankruptcy or a similar petition under any bankruptcy law or under any other law
for the relief of debtors, UFPC may terminate this Agreement in its entirety;

(v) Distributor suspends the performance of any material obligation under this
Agreement pursuant to Section 17 hereof for a period in excess of thirty
(30) days, UFPC may terminate this Agreement in its entirety or with respect to
applicable distribution center(s), Participant(s) and/or Retail Outlet(s);

(vi) Distributor ceases to be approved by Yum! to sell Products to Participants
or the Distribution Services and Approval Agreement between Distributor and Yum!
is terminated pursuant to its terms, UFPC may immediately terminate this
Agreement in its entirety;

(vii) UFPC receives notice of a change in control of Distributor as described in
Section 27 of this Agreement and notifies Distributor of its election to
terminate this Agreement in its entirety within ninety (90) days after receipt
of such notice;

(viii) Distributor falls below the reasonable financial thresholds as defined by
Yum! required for compliance with the terms of the Distribution Services and
Approval Agreement between Distributor and Yum!, UFPC may terminate this
Agreement in its entirety.;

(ix) Distributor suffers any damage, destruction or loss, whether or not covered
by insurance, materially adversely affecting, or which can reasonably be
expected to materially adversely affect its financial condition, business or
assets used in connection with the provision of Distribution Services, other
than a Force Majeure Event, UFPC may terminate this Agreement in its entirety or
with respect to applicable distribution center(s);

(x) Distributor has filed against it a lawsuit or proceeding, materially
affecting or which can reasonably be expected to materially adversely affect,
its financial condition, business or assets used in connection with the
provision of Distribution Services, UFPC may terminate this Agreement in its
entirety or with respect to applicable distribution center(s);

(xi) if Distributor shall at any time not satisfy or not be in compliance with
the credit standards and policies established by UFPC, UFPC may terminate this
Agreement in its entirety;

 

34



--------------------------------------------------------------------------------

 

(xii) if one or more Retail Outlets are closed, UFPC may terminate this
Agreement with respect to such Retail Outlets; or

(xiii) if the agreed upon realignment of distribution centers by Distributor
adversely affects a Participant’s price or Distribution Services, UFPC may
terminate this Agreement with respect to the applicable Retail Outlets; or

(xiv) if a Participant is no longer a Yum! System franchisee, UFPC may
immediately terminate this Agreement with respect to such Participant.

Unless otherwise provided in this Agreement, Distributor will not increase the
price paid by Participants for Products sold and delivered under this Agreement
and any applicable Participant Joinder Agreement in connection with a
termination of all or any part of this Agreement under this Section or in
connection with the application of the provisions of this Agreement that results
in any Participants’ failure to satisfy any loyalty, exclusivity, volume, or
other similar factors considered by Distributor or the applicable Supplier in
determining the price paid by Participant for Products.

(c) Termination by Distributor. Distributor may terminate this Agreement, or any
part hereof (including with respect to one or more Distributor distribution
centers) upon written notice of the termination to UFPC within 120 days of the
occurrence of any one of the following:

(i) UFPC fails to cure any material breach of this Agreement within 90 days
after receipt by UFPC of written notice of the breach from Distributor,
Distributor may terminate this Agreement in its entirety or with respect to the
applicable distribution center(s);

(ii) upon receiving notice from UFPC that any of the material representations
and warranties of UFPC set forth in this Agreement are not true, Distributor may
terminate this Agreement in its entirety;

(iii) If Distributor or any distribution center ceases to be approved by Yum! to
sell Products to Participants or the Distribution Services and Approval
Agreement between Distributor and Yum! is terminated pursuant to its terms,
Distributor may immediately terminate this Agreement in its entirety or with
respect to the applicable distribution center(s);

(iv) UFPC shall have filed or had filed against it, a petition of bankruptcy or
a similar petition under any bankruptcy law or under any other law for the
relief of debtors, Distributor may terminate this Agreement in its entirety; or

(v) if a Participant is no longer a Yum! System franchisee, Distributor may
immediately terminate this Agreement with respect to such Participant.

Notwithstanding the foregoing, a Participant’s default under any Participant
Joinder Agreement shall not constitute a default under this Agreement.

(d) Fresh Poultry Only Termination. UFPC may terminate this Agreement with
respect to fresh poultry Distribution Services only, if applicable, upon written
notice of termination to Distributor: (i) for any reason set forth in
Section 16(b) of this Agreement; (ii) if Distributor is selling

 

35



--------------------------------------------------------------------------------

or delivering fresh poultry Products that do not meet Yum! specifications or
that are being supplied from a non-approved Supplier; (iii) Distributor is not
providing fresh poultry Products within code date or sufficient shelf life
specifications; or (iv) if a Yum! Quality Assurance investigation provides
evidence that Distributor failed to consistently follow all handling
specifications and procedures including, but not limited to, those applicable to
the handling, transportation and receiving of fresh poultry Products.

(e) Effect of Termination. Upon termination of this Agreement or any part hereof
(including with respect to one or more Distributor distribution centers) for any
reason, Distributor shall fulfill and deliver any Products under any order
placed by a Participant prior to the effectiveness of a termination of this
Agreement, and the applicable Participants shall pay Distributor for all
Products delivered, unless otherwise mutually agreed in a writing signed by both
parties. Termination of this Agreement in part for any reason shall result in
the automatic termination of the applicable Participant Joinder Agreement(s).
Termination of this Agreement in its entirety for any reason shall result in the
automatic termination of all Participant Joinder Agreement(s). Upon a
termination or expiration, Distributor shall use its reasonable efforts to
facilitate the transition of the Distribution Services provided under this
Agreement to a successor distributor of the Products, provided such successor
distributor purchases from Distributor at the Distributor’s Landed Cost, all
proprietary Products, LTO Products, Test Products, and all promotional,
specialty and other exclusive Products of the Brand or the applicable
Participant(s) that, for each type of Product (i) at the time of termination
meet applicable Yum! standards and specifications for such Products, including
shelf-life standards, and (ii) were previously purchased by Distributor
specifically for Participants or at UFPC’s written request. No termination of
this Agreement shall relieve Distributor of Distributor’s obligations created by
this Agreement or any Participant Joinder Agreement for the period prior to
termination.

(f) Survival After Termination. No termination of this Agreement shall limit any
party’s rights to remedies for breaches of this Agreement (whether known or
unknown, contingent or otherwise) as of the effective date of termination.
Additionally, Sections 1(d), 1(g), 1(h), 1(i), 1(j), 2(l)(ii), 5(a)(i) (with
respect to sales of LTO Products being final), 5(a)(ii) (only the seventh
sentence), 5(b)(i) (with respect to sales of Test Products being final),
5(b)(ii) (only the last sentence), 5(c)(ii) (with respect to sales of DCA
Products being final), 7(c), 7(d), 7(e), 12(c), 16(e), 16(f), 18, 22, 34 and 36
(only with respect to arbitration) shall survive any termination or expiration
of this Agreement. Notwithstanding anything else in this Agreement, the
provisions of this Agreement shall survive any termination or expiration of this
Agreement for as long as Distributor provides Distribution Services to an
Operator under this Agreement, a Participant Joinder Agreement or any other
agreement between Distributor and an Operator. Additionally, to the extent a
provision of this Agreement relates to UFPC’s distributor monitoring or other
duties on behalf of the Operators, such provision shall survive termination or
expiration of this Agreement for as long as Distributor provides Distribution
Services to an Operator under this Agreement, a Participant Joinder Agreement or
any other agreement between Distributor and an Operator.

17. Force Majeure. If Distributor, UFPC and/or a Participant is prevented from
performing its obligations hereunder by an occurrence beyond its reasonable
control, such as, but not limited to, acts of God, fire, flood, war, terrorism,
insurrection, riot, plant breakdown, accidents, embargo, explosions, product
shortages, governmental action, or order of decree (each, a “Force Majeure
Event”), then that party shall be excused from performance under this Agreement
or the applicable Participant Joinder Agreement for so long as such occurrences
continue, to the extent that

 

36



--------------------------------------------------------------------------------

such party’s ability to perform its obligations hereunder is thereby impaired;
provided, however, under no circumstances will an increase in Distributor’s fuel
costs be deemed a Force Majeure Event. In such event, the party who intends to
suspend its obligations pursuant to this Section shall notify the other party
and shall keep the other party fully informed as to the status of and the
expected duration of the suspension. In the event Distributor is unable to
perform its obligations under this Agreement, Distributor shall cooperate fully
with UFPC and Participants in allowing Participants to arrange for shipments of
Products through another distributor designated by UFPC.

18. Indemnity; Liability and Supplier Business Relationship Agreement.

(a) No Punitive or Exemplary Damages. DISTRIBUTOR SHALL NOT BE LIABLE TO UFPC OR
ANY PARTICIPANT FOR EXEMPLARY OR PUNITIVE DAMAGES IN CONNECTION WITH ANY
UNRESTRICTED OR RESTRICTED CLAIMS.

(b) Product Recalls.

(i) As between Yum! and Distributor, liability for expenses incurred as a result
of government, Yum!, or supplier initiated Product recalls, destructions,
withdrawals, or removals stemming from issues concerning product safety, product
quality, consumer protection, or other related matters (each a, “Product
Recall”) are not dealt with in this Agreement but rather are governed by the
relevant terms of any Distribution Services and Approval Agreement or other
agreements entered into between Yum! and Distributor.

(ii) In the event of a Product Recall, Distributor shall not be liable for
Products that Operators or their affiliates have in their possession or
otherwise in their care, custody or control unless such Product Recall was due
to Distributor’s negligent acts or omissions, or wrongful conduct.
Notwithstanding the foregoing, in the event of any Product Recall, Distributor
shall take all reasonable steps to cooperate with UFPC and the Operators and
otherwise facilitate the applicable, appropriate credit, reimbursement or other
refund from the responsible Supplier(s) to the Operators.

(c) “Unrestricted Claims.” The following limitations on liability do not apply
to claims against Distributor by UFPC and/or Participants (i) where
Distributor’s liability is based on Distributor’s negligent acts or omissions,
wrongful conduct and/or breach of any representations, express warranties or
agreements made by Distributor in or through this Agreement; (ii) for breach of
implied warranties, if any (including, without limitation, any implied warranty
of merchantability and any implied warranty of fitness for a particular purpose)
where the breach resulted from Distributor’s negligent acts or omissions or
wrongful conduct; or (iii) which seek to recover – by way of indemnity,
contribution, or otherwise – for amounts paid or obligated to be paid by UFPC
and/or Participants to third parties (“Unrestricted Claims”).

(i) Limited Waiver of Implied Warranties. With respect to claims other than
Unrestricted Claims (“Restricted Claims”), any and all implied warranties, if
any (including, without limitation, any implied warranty of merchantability and
any implied warranty of fitness for a particular purpose) shall be deemed to
have been waived. This limited waiver shall not be construed as a waiver or
disclaimer of such warranties for any other purpose and shall not restrict the
rights of UFPC and/or Participants to assert Unrestricted Claims against
Distributor for breach of any implied warranties.

 

37



--------------------------------------------------------------------------------

 

(ii) No Indirect or Consequential Damages. With respect to Restricted Claims
only, Distributor shall not be liable to UFPC or any Participant for any
indirect, special, incidental, or consequential damages, or for lost revenues,
lost profits, lost business value or goodwill, even if Distributor has been
advised of the possibility of those damages.

(iii) Insurance. The foregoing limitations and restrictions shall not apply to
any Unrestricted Claims asserted against Distributor by any subrogated insurer
of UFPC or the Participants.

(iv) Assignments. Distributor will provide Operators, upon reasonable request,
with an appropriate mutually agreeable assignment of claims against Suppliers to
facilitate claims, made with or without McLane direct participation, by
Operators against Suppliers.

(v) Non-SBRA Products. Sections 18(c)(i) and 18(c)(ii) of this Agreement shall
not apply to claims against Distributor by UFPC and/or Participants with regard
to Products purchased by Distributor from any Supplier which does not have a
current SBRA (as defined below) with UFPC (“Non-SBRA Products”); provided that
Distributor’s liability to UFPC and/or Participants for Restricted Claims with
regard to Non-SBRA Products shall be limited to amounts actually recovered by
Distributor from the Supplier with regard to such Non-SBRA Products. Distributor
shall either: (a) diligently pursue all claims that Distributor may have against
any Supplier with regard to such Non-SBRA Products; or (b) assign such claims to
Operators as provided in Section 18(c)(iv).

(d) Distributor Indemnity. Distributor shall indemnify and hold harmless UFPC
and the Participants, their successors and assigns, and their officers,
directors, and employees (collectively, the “Indemnified Parties”) from and
against any and all suits, actions, claims, losses, damages, liabilities,
obligations, judgments, costs or expenses (including, without limitation,
reasonable attorneys’ fees and expenses) that any of the Indemnified Parties may
suffer or incur as a result of any claim by any third party, but only to the
extent attributable to Distributor’s negligent acts or omissions, wrongful
conduct and/or breach of any representations, express or implied warranties or
agreements made by Distributor in or through this Agreement. Notwithstanding the
foregoing and for the avoidance of doubt, Distributor does not agree to
indemnify or hold harmless a particular Indemnified Party for any suits,
actions, claims, losses, damages, liabilities, obligations, judgments, costs or
expenses arising from the negligence or willful misconduct of the Indemnified
Party.

(e) Supplier Business Relationship Agreement.

(i) SBRA Provisions. It is UFPC’s express policy to require all Yum! approved
Suppliers to enter into and maintain a Supplier Business Relationship Agreement
(“SBRA”) with UFPC. UFPC shall use its commercially reasonable efforts to enter
into and maintain a SBRA with all Yum! approved Suppliers. The SBRA provides,
among other things, that: (i) Distributor is an express third party beneficiary
of the Supplier’s obligations and restrictions under the SBRA and is entitled to
enforce such obligations and restrictions directly against the applicable
Supplier; (ii) Distributor is an additional insured on Supplier’s commercial
general liability policy required to be maintained by the SBRA; and
(iii) Supplier has the obligation to transfer good and merchantable title to the
Products, free and clear of all security interests and other liens and
encumbrances (collectively, the “SBRA Provisions”). The aforementioned SBRA
Provisions shall not be revised or otherwise

 

38



--------------------------------------------------------------------------------

amended in any way that materially adversely affects Distributor. Distributor
shall not enter into any agreement with Suppliers that contains provisions more
onerous on Suppliers than the SBRA Provisions or UFPC’s standard form of SBRA as
approved by the UFPC Board of Directors from time to time.

(ii)*.

19. Approved Distributor Status.

(a) Approved Distributor. Distributor represents that it has been approved by
Yum! to sell Products to Operators. Distributor shall maintain its approved
status at all times during the Term of this Agreement pursuant to the terms of
any Distribution Services and Approval Agreement or other agreements entered
into between Yum! and Distributor.

(b) Compliance with Agreements and other Requirements. Distributor shall enter
into, abide by and remain in compliance with the terms of the Distribution
Services and Approval Agreement between Distributor and Yum!. Distributor shall
at all times comply with Yum!’s quality assurance and financial reporting
policies and standards. Distributor acknowledges that it is UFPC’s policy to
enter into Contract Transactions and/or “Title Transactions” and Distributor
acknowledges that it must comply with the applicable credit standards defined by
Yum! and UFPC.

(c) Financial Criteria. Yum! has the authority to disqualify a Distributor that
is unable to remain in good financial condition. Good financial condition will
be determined by Yum! through reference to external credit rating agencies,
Dunn & Bradstreet reporting, and financial ratios analysis performed by Yum! or
its designee using Distributor’s financial statements. Yum! will notify UFPC of
Distributor’s financial condition as determined by Yum!. If Distributor fails to
meet the good financial criteria, as defined by Yum!, UFPC will place
Distributor on pending status and Distributor may be required to: (i) submit a
one year irrevocable letter of credit in favor of UFPC equal to the highest
thirteen consecutive weeks in the past 52 week period of UFPC Sourcing Fees; or
(ii) within three (3) business days of such notice deposit all then collected
Sourcing Fees that have not yet been remitted to UFPC into a separate segregated
bank account along with any future collected Sourcing Fees until they are
remitted to UFPC in accordance with this Agreement. In addition, to the extent
Distributor purchases Products directly from UFPC under its “Title Transaction”
program, UFPC may require Distributor to post an additional irrevocable one year
letter of credit equal to the highest thirteen consecutive weeks of purchases
from UFPC in the past 52 week period times the current purchase price of such
Products. These letters of credit will be required to be maintained until such
time as Distributor qualifies and is approved under Yum!’s financial criteria.
If required, all letters of credit must be renewed for an additional one year
period at least sixty (60) calendar days prior to the then expiration date.

(d) UFPC may consider adopting other methods of guaranteeing the collectability
of UFPC’s Distributor receivable.

20. Insurance. During the entire Term of this Agreement and any Participant
Joinder Agreement, Distributor shall maintain commercial general liability
insurance, including, but not limited to, public liability, completed operations
and product liability coverage, in amounts not less than those reasonably
required from time to time by Yum! and UFPC. The insurance coverage required
herein shall be provided by an insurance company or companies with an A. M.
Best’s rating

 

39



--------------------------------------------------------------------------------

of A- or better. The insurance coverage shall be primary to any coverage UFPC,
the Participants and/or YUM! may have whether pursuant to or independent of this
Agreement or any Participant Joinder Agreement. Distributor agrees to furnish,
together with its execution of this Agreement and thereafter in advance of any
annual renewal of or any relevant and material change in Distributor’s insurance
coverage, or upon the reasonable request of Yum!, UFPC or any Participant, a
fully complying current certificate of insurance for Yum!’s and UFPC’s approval,
which certificate shall list UFPC and its members and affiliates; Yum! and its
affiliates, all franchisees, licensees and the current and former employees and
agents of each of the foregoing companies as additional insureds on
Distributor’s commercial general liability policy only. Notwithstanding the
foregoing, neither Yum!’s nor UFPC’s review or approval of such certificate
shall relieve Distributor to any degree of its obligation to maintain the
required coverage hereunder. Distributor shall notify YUM! and UFPC at least
thirty (30) days in advance of any relevant and material changes in
Distributor’s insurance coverage. Each certificate shall indicate that the
coverage represented thereby shall not be canceled, or modified (to UFPC, Yum!
or the Participants’ detriment), until at least thirty (30) days prior written
notice has been given to YUM! and UFPC. The insurance requirements set forth
herein are minimum coverage requirements and are not to be construed in any way
as a limitation on Distributor’s liability under this Agreement.

21. Representations and Warranties. Distributor represents and warrants to UFPC,
and UFPC represents and warrants to Distributor, that (a) each has full power
and authority to enter into this Agreement, and to observe and perform all of
such party’s obligations hereunder, (b) with respect to each party, the
execution, delivery and performance of this Agreement does not and will not
violate any provisions of law, or any provision of such party’s articles of
incorporation or bylaws, or any agreement by which such party is bound; and
(c) this Agreement is the legal, valid and binding obligation of each party
enforceable against such party in accordance with its terms. The representations
and warranties contained herein shall survive the execution and any termination
of this Agreement. Distributor further represents and warrants to UFPC that
(a) Distributor has all required approvals of Yum! and (b) Distributor is
financially stable and is in compliance with UFPC’s credit standards and
policies.

22. Confidentiality. UFPC and Distributor acknowledge that as a result of the
matters provided for in this Agreement, trade secrets and information of a
proprietary or confidential nature relating to the business of the parties and
their affiliates may be disclosed to and/or developed by the parties including,
without limitation, information about trade secrets, agreements, Products,
services, goods and equipment, licenses, costs, sales and pricing information,
and any other information that may not be known generally or publicly
(collectively, “Confidential Information”). The parties acknowledge that such
Confidential Information is generally not known in the trade and is of
considerable importance to the parties and their affiliates. Each party
expressly agrees that during the Term of this Agreement and thereafter it will
hold in confidence and not disclose and not make use of any such Confidential
Information, except (a) as required pursuant to this Agreement, (b) for
disclosure to its directors, officers, employees, attorneys, advisors or agents
who need to review the Confidential Information in connection with the conduct
of its business (it being understood that such directors, officers, employees,
advisors and agents will be informed of the confidential nature of such
information), (c) as required in the course of any litigation or court
proceeding involving Distributor and UFPC and/or Participant concerning this
Agreement, (d) with the prior consent of the Distributor, UFPC and Participants
may discuss such information with another duly licensed Yum! System franchisee,
or group or association of Yum! System franchisees who have agreed to
confidentiality

 

40



--------------------------------------------------------------------------------

obligations with respect to Distributor’s Confidential Information at least as
restrictive as those set forth in this Section, and (e) for disclosure of
information that (i) was or becomes generally available to the public other than
as a result of a disclosure by its directors, officers, employees, advisors or
agents in breach of this provision, (ii) was available to it on a
non-confidential basis prior to disclosure to it pursuant hereto, (iii) is
obtained by it on a non-confidential basis from a source other than such persons
or their agents, which source is not prohibited from transmitting the
information by a confidentiality agreement or other legal or fiduciary
obligation, or (iv) has been authorized by the other party to be disseminated to
persons on a non-confidential basis.

23. Account Managers.

(a) Distributor Account Manager. During the Term, Distributor shall make
available to UFPC a dedicated account manager (“Distributor Account Manager”) to
assist in coordination, problem resolution and program management, and to have
day- to- day responsibility for making decisions hereunder. Distributor Account
Manager will be reasonably accessible to UFPC and Participants to discuss the
course of dealing between Distributor and the Participants under this Agreement
and the Participant Joinder Agreements, respectively.

(b) UFPC Account Manager. During the Term, UFPC shall make available to
Distributor an account manager (“UFPC Account Manager”) to assist in
coordination, problem resolution and program management, and to have day- to-
day responsibility for making decisions hereunder. The UFPC Account Manager will
be reasonably accessible to Distributor to discuss the course of dealing between
Distributor and the Participants under this Agreement and the Participant
Joinder Agreements, respectively.

(c) Cooperation. The appropriate departments or personnel of UFPC and
Distributor shall work together to handle the day- to- day activities with
regard to the provision of Distribution Services and otherwise assist in the
facilitation of the parties’ respective responsibilities and obligation under
this Agreement and the Participant Joinder Agreements. If there is an issue or
other problem that does not get resolved in the normal course, Distributor
Account Manager and the UFPC Account Manager shall communicate and otherwise
work together too effectively and efficiently share information, address and
resolve such issues or other problems associated with the provision of
Distribution Services.

24. Notice of Material Adverse Change or Event. Distributor shall provide to
UFPC prompt notice in writing of all material adverse changes or events. A
material adverse change or event shall include (a) any adverse or potentially
adverse material change in the financial condition, business or assets of
Distributor; (b) any happening or event that has materially adversely affected,
or can reasonably be expected to materially adversely affect, Distributor’s
financial condition, business or assets or cause its business to be carried on
materially less profitably than prior to the happening or event; (c) any damage,
destruction or loss suffered by Distributor, whether or not covered by
insurance, materially adversely affecting, or which can reasonably be expected
to materially adversely affect its financial condition, business or assets;
(d) any filing by Distributor of a petition of bankruptcy or similar petition
under any federal bankruptcy law or under any other law for the relief of
debtors, admission in writing of an inability to pay debts generally as they
become due, any insolvency in that Distributor’s total assets are in the
aggregate worth less than all of its liabilities or it is unable to pay its
debts generally as they become due, or any making of a general assignment for
the benefit of

 

41



--------------------------------------------------------------------------------

creditors, (e) any filing of a lawsuit or proceeding, materially adversely
affecting, or which can reasonably be expected to materially adversely affect,
its financial condition, business, or assets; and (f) any default or asserted or
imminent default under any written agreement between Distributor and UFPC or any
Operator.

25. Compliance with Law. During the Term of this Agreement, Distributor shall
comply with all federal, state and local laws, statutes, regulations, and
ordinances affecting or relating to its activities under this Agreement.

26. Assignability. This Agreement and any rights or obligations granted herein
shall not be assigned, sublicensed, delegated or otherwise transferred by either
party, by operation of law or otherwise, without the prior written consent of
the other party. Neither party shall be under any obligation to consent to any
proposed assignment. Notwithstanding the foregoing, if a Participant sells or
transfers some or all of its Retail Outlets to a new Operator which is
financially stable and is able to satisfy the Credit Policies, Participant may
assign its Participant Joinder Agreement and any rights or obligations granted
therein to such new Operator with written notice to Distributor.

27. Change in Control. Distributor shall provide to UFPC prompt notice in
writing of any change in control of Distributor. A change in control means one
or more transactions or events in which, or after which, 25% or more of the
ownership or ability to control Distributor has changed from one person or
entity or group of persons or entities acting in concert to another person or
entity or group of persons or entities acting in concert that (i) does not have
a senior debt rating of at least A3 by Moody’s or A- by Standard and Poor’s or
(ii) controls, or is under common control with, a person or entity or group of
persons or entities that, directly or indirectly, compete with Yum! or any
concepts operated or franchised by Yum! in the quick service restaurant
industry.

28. Entire Agreement/Severability. This Agreement, all of the Participant
Joinder Agreements and the Exhibits attached hereto and thereto, respectively
constitute the entire understanding and agreement between Distributor and UFPC
and supersede all prior and contemporaneous understandings and agreements,
whether oral or written, respecting this Agreement’s subject matter. This
Agreement may not be amended, modified or supplemented except by a writing
signed by both parties to this Agreement. If any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal, or unenforceable provision had
never been contained herein.

29. Relationship of the Parties. Distributor is an independent contractor with
respect to its performance of its obligations hereunder. Except as provided in
Section 7, nothing contained herein shall be deemed to create the relationship
of partner, principal and agent, or joint venture, between the parties.
Distributor has no right or authority to incur obligations of any kind in the
name of or for the account of, neither UFPC and/or the Participants nor to
commit or bind UFPC and/or the Participants to any contract or other obligation.

 

42



--------------------------------------------------------------------------------

 

30. Notice. Unless specifically provided otherwise in this Agreement, all
notices and other communications required under this Agreement must be in
writing and shall be sufficiently given if delivered in person, by electronic
mail, by telecopy, by facsimile transmission or by certified or other receipted
mail as follows, and shall be deemed given upon receipt:

 

If to Distributor:    President    McLane Foodservice, Inc.    2085 Midway Road
   Carrollton, Texas 75006 In each case
with a copy to:    General Counsel    McLane Company, Inc.    4747 McLane
Parkway    Temple, Texas 76504 If to UFPC:    Vice President of Distribution   
Unified Foodservice Purchasing Co-op, LLC    950 Breckenridge Lane   
Louisville, Kentucky 40207 In each case
with a copy to:    R. James Straus    Frost Brown Todd LLC    400 West Market
Street, Suite 3200    Louisville, Kentucky 40202

Either party may by notice to the other change the addressee and address for
notices.

31. Non-Waiver. No waiver of any provision of this Agreement will be effective
unless in writing and signed by an authorized representative of the party
intended to be bound. No failure to exercise, delay in exercising, or course of
dealing, by or between Distributor or UFPC of any right, power, or privilege
granted hereunder, shall operate as a waiver of such right, power, or privilege
for future occurrences. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies provided by law.

32. Benefit. This Agreement shall inure to the benefit of and shall be binding
upon: UFPC its successors and assigns; Distributor, its successors and assigns;
and any person, firm, organization or corporation claiming through or under UFPC
or Distributor. The Concept Co-ops and Participants are intended third party
beneficiaries of this Agreement.

33. Counterpart. This Agreement may be executed in counterparts. Each of such
counterparts shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument.

34. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky, without regard to its
conflict of law principles, and the laws of the United States applicable hereto.

 

43



--------------------------------------------------------------------------------

 

35. Interpretation. The captions used herein are inserted only as a matter of
convenience and for reference and in no way define, limit, or describe the scope
or the intent of any section or paragraph hereof. Unless the context otherwise
requires, as used in this Agreement, all terms used in the singular will be
deemed to refer to the plural as well, and vice versa. The words “hereof,”
“herein” and “hereunder” and words of similar import referring to this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.” All Exhibits attached to this Agreement are hereby incorporated
herein by this reference. Any reference to days herein means calendar days,
unless otherwise specified.

36. Alternative Dispute Resolution.

(a) Mediation and Arbitration. The parties shall attempt in good faith to
resolve by mediation any claim, dispute or controversy arising out of or
relating to this Agreement. Either party may institute a mediation proceeding by
a request in writing to the other party. Thereupon, both parties will be
obligated to engage in mediation. The proceeding will be conducted in
Louisville, Kentucky in accordance with the then current Center of Public
Resources Model Procedure for Mediation of Business Disputes. In the event that
the parties are unsuccessful in resolving the dispute via mediation, the parties
agree promptly to resolve any such claims, disputes and/or controversies through
binding confidential arbitration conducted in Louisville, Kentucky in accordance
with the then current Commercial Arbitration Rules of the American Arbitration
Association (the “AAA”); provided, one neutral arbitrator shall be chosen in
accordance with such rules to arbitrate the dispute. The parties irrevocably
consent to such jurisdiction for purposes of said arbitration, and judgment may
be entered thereon in any state or federal court in the same manner as if the
parties were residents of the state or federal district in which said judgment
is sought to be entered. All applicable statutes of limitations and defenses
based upon the passage of time shall be tolled while the requirements of this
Section are being followed. The mediation and arbitration provisions contained
in this section shall be limited to disputes between Distributor and UFPC and/or
Yum!.

(b) Injunctive Relief. Nothing contained in Section 36(a) shall bar the right of
any of the parties to seek and obtain temporary injunctive relief from a court
of competent jurisdiction in accordance with applicable law against threatened
conduct that will cause loss or damage, pending initiation and/or completion of
the arbitration.

37. No Drafting Penalty. The parties each acknowledge that the terms and
conditions of this Agreement have been the subject of active and complete
negotiations, and that such terms and conditions should not be construed in
favor of or against any party by reason of the extent to which any party or its
professional advisors participated in the preparation of this Agreement. Neither
party to this Agreement shall be deemed to be the drafter of any of the
provisions of this Agreement. No party hereto shall thus take any position in
any dispute resolution proceeding or otherwise that any vague or ambiguous
provisions of this Agreement should be construed against another party hereto
simply because such other party may have actually drafted such provision. No
implication shall be drawn from the drafting history of this Agreement and such
drafting history shall not be admissible as evidence of the intended meaning of
any provision of this Agreement or construed against any party.

[Signature Page to Follow]

 

44



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed this Agreement on the date first set
forth above but actually on the dates indicated below.

 

UNIFIED FOODSERVICE PURCHASING CO-OP, LLC By   /s/ Daniel E. Woodside Name:  
Daniel E. Woodside Title:   President and CEO Date:   5/26/10 MCLANE
FOODSERVICE, INC. By   /s/ Susan Adzick Name:   Susan Adzick Title:   Vice
President Sales & Marketing Date:   5/25/10

[Signature Page to Master Distribution Agreement]

 

45



--------------------------------------------------------------------------------

 

EXHIBIT A

DISTRIBUTION AREA

 

DC

  

Address

  

City

  

State

   Zip  

McLane- Albany #160

  

Northeast Industrial Park, #22

  

Guilderland Center

  

NY

     12085   

McLane - Arlington #135

  

3901 Scientific Drive

  

Arlington

  

TX

     76014   

McLane - Atlanta #166

  

3500 South Corporate Parkway

  

Forest Park

  

GA

     30297   

McLane - Burlington #159

  

600 Commerce Road

  

Burlington Township

  

NJ

     08016   

McLane - Charlotte #164

  

55 O’Dell School Road

  

Concord

  

NC

     28025   

McLane - Cincinnati #153

  

1985 International Way

  

Hebron

  

KY

     41048   

McLane - Denver #121

  

19500 East 34th Drive

  

Aurora

  

CO

     80011   

McLane - Houston #129

  

330 Greens Landing

  

Houston

  

TX

     77038   

McLane - Kansas City #132

  

8200 Monticello

  

Shawnee

  

KS

     66227   

McLane - Manassas #162

  

7501 Century Park Drive

  

Manassas

  

VA

     20109   

McLane - Memphis #142

  

6415 Shelby View Drive

  

Memphis

  

TN

     38134   

McLane - Milwaukee #141

  

1906 Grandview Parkway

  

Sturtevant

  

WI

     53177   

McLane - Orlando #170

  

2444 Tradeport

  

Orlando

  

FL

     32824   

McLane - Phoenix #112

  

1825 South 43rd Ave, Suite #C

  

Phoenix

  

AZ

     85009   

McLane - Plymouth #149

  

14835 Pilot Drive

  

Plymouth

  

MI

     48170   

McLane - Portland #101

  

7319 SW Kable Ln, Suite 500

  

Portland

  

OR

     97224   

McLane - Riverside #103

  

14813 Meridian Parkway

  

Riverside

  

CA

     92518   

McLane - Tracy #102

  

800 East Pescadero Drive

  

Tracy

  

CA

     95304   

 

EXHIBIT A – PAGE 1



--------------------------------------------------------------------------------

 

EXHIBIT C

A&W SPECIFIC TERMS AND CONDITIONS

Not Applicable.

 

EXHIBIT C – PAGE 1



--------------------------------------------------------------------------------

 

EXHIBIT D

KFC SPECIFIC TERMS AND CONDITIONS

Not Applicable.

 

EXHIBIT D – PAGE 1



--------------------------------------------------------------------------------

 

EXHIBIT E

LONG JOHN SILVER’S SPECIFIC TERMS AND CONDITIONS

Not Applicable.

 

EXHIBIT E – PAGE 1



--------------------------------------------------------------------------------

 

EXHIBIT F

PIZZA HUT SPECIFIC TERMS AND CONDITIONS

NPC INTERNATIONAL, INC.

Markup Schedule-National:

The following markups shall be added to the respective Landed Costs for the
applicable Products sold and delivered under this Agreement, and shall be
applicable for all of Distributor’s distribution centers (each, a “DC”) which
provide Distribution Services to Pizza Hut - NPC Retail Outlets.

General Full Case Markup *

Cheese *

BNB Beverages National price

Break Case Markup *

Break Case is any item for which Distributor is required to break the exterior
case (i.e., disposable gloves).

Excluded Products:

Products which Participant is not required to purchase from Distributor under
this Agreement – * (“Excluded Products”).

Annual Markup Adjustments:

On January 1 of each year of the Initial Term, beginning on January 1, 2012,
each flat case markup shall be adjusted according to the following schedule
(“Annual Markup”):

 

Annual Markup Adjustment

  

Effective Period

*

  

January 1, 2012-December 31, 2012

*

  

January 1, 2013-December 31, 2013

*

  

January 1, 2014-December 31, 2014

*

  

January 1, 2015-December 31, 2015

*

  

January 1, 2016-December 31, 2016

Any subsequent Renewal Terms will carry an adjustment of * for each Renewal
Term.

Additionally, in the event of an increase in the Consumer Price Index (“CPI
Increase”) that exceeds * during any Measurement Period, an additional * will be
added to such Annual Markup adjustment for each * increase in the Consumer Price
Index (“CPI”) that is more than a * increase. “CPI” will be determined based
upon “United States Department of Labor Statistics (BLS), Consumer Price Index –
All Urban Consumers (www.bls.gov).” The measurement period for a CPI Increase
shall be from November to November.

By way of example only, if the actual change in CPI from November to the
subsequent November is *, an additional * would be added to the applicable
Annual Markup for the subsequent year, beginning on January 1st. If the actual
change in CPI from November to the subsequent November is *, an additional *
would be added to the applicable Annual Markup for the subsequent year,
beginning on January 1st

 

EXHIBIT F – PAGE 1



--------------------------------------------------------------------------------

 

Loyalty Discount:

If Participant and all of its affiliates utilize Distributor to service all of
their respective Retail Outlets to which Distributor offers Distribution
Service, Participant shall receive an on-invoice loyalty discount of $0.04/case
for Products sold and delivered under this Agreement; *. “affiliate”, for
purpose of this paragraph, and with respect to an entity or individual, means
any other entity (including a corporation, partnership, joint venture, trust,
limited liability company, limited liability partnership, association or other
organization or entity) or individual that directly or indirectly holds any
ownership interest, or has any control, or is controlled by, or under common
control with such entity or individual. “control” (and its derivatives) means:
(a) the legal, beneficial, or equitable ownership, directly or indirectly, of
(i) of any of the voting equity interests in an entity or (ii) equity interests
having the right to any of the profits of an entity or, in the event of
dissolution, to any of the assets of such entity; or (b) the right to appoint,
directly or indirectly, any member of the board of directors; or (c) the right
to direct, directly or indirectly, the management or direction of the entity by
contract or corporate governance document; or (d) in the case of a partnership,
the holding by an entity (or one of its affiliates) of the position of a general
partner.

Payment Terms:

Net 30 days (subject to terms and conditions in Section 2(l) and Exhibit K of
this Agreement).

Prompt Pay Discount:

Distributor shall make prompt pay discounts available to Participant and its
affiliates for * days payment. To receive a prompt pay discount at * days
Participant and all its affiliates must make payments via Automated Clearing
House (“ACH”). Notwithstanding the foregoing, prompt pay discounts will not be
made available to Participant or any of its affiliates for payments that meet
such prompt pay criteria if any past due balance exists. The prompt pay discount
for * days payment will be *.

Non-Exclusive Fee: If Participant or any affiliate of Participant fails to
purchase from Distributor substantially all of the Products used or sold in the
Retail Outlets, but excluding the Excluded Products and any Products provided by
a distribution company or companies other than Distributor under and in
accordance with Section 6(b) of the Agreement (collectively, the “Non-Exclusive
Products”), Distributor may assess Participant a fee of * for Products purchased
from Distributor, other than Non-Exclusive Products; provided, however, that the
foregoing fee shall not apply if Participant makes incidental purchases of any
Product in emergency situations or if Participant purchases any Product from
alternative Suppliers during periods when Distributor is unable to supply any
one or more of the Retail Outlets.

Restocking Fee: For any Products returned by Participant for any reason other
than Distributor delivery error, Distributor may impose and Participant shall
pay a restocking fee of *.

Deliveries: Not less than two times per week, unless by mutual consent.

Black-Out Periods:

* and *.

Open Windows Discount:

Distributor agrees to an on-invoice discount of * for scheduled delivery access
to all Participant’s Retail Outlets serviced by Distributor, excluding the
previously discussed Black-Out Periods (includes potential Key Drop Deliveries)
(“Open Windows Discount”). This Open Windows Discount enables Distributor to
develop more cost efficient delivery routes, and to pass on these efficiencies
to the Participants that agree to the process.

 

EXHIBIT F – PAGE 2



--------------------------------------------------------------------------------

Specific Retail Outlets may be excluded for reasons of safety, or certain local
restrictions, but only with the mutual consent of Participant and the
Distributor General Manager.

*.

Service Level Requirements:

 

     2011      2012      2013      2014      2015      2016  

On Time Delivery

     *         *         *         *         *         *   

Delivery Compliance

     *         *         *         *         *         *   

Perfect Orders

     *         *         *         *         *         *   

Sales Compliance

     *         *         *         *         *         *   

 

EXHIBIT F – PAGE 3



--------------------------------------------------------------------------------

 

EXHIBIT G

TACO BELL SPECIFIC TERMS AND CONDITIONS

Not Applicable.

 

EXHIBIT G – PAGE 1



--------------------------------------------------------------------------------

 

EXHIBIT H

FREIGHT MANAGEMENT GUIDELINES

The following are freight management guidelines (“Guidelines”) which shall be
used to govern the management of freight inbound to the Distributor’s
distribution centers and the calculation of the per case freight to be applied
to the Products for sale to Retail Outlets. UFPC will use GPS to communicate all
Product information required by these guidelines to determine the freight price
for each Product at the case level.

 

1. Inbound Freight Bid Process

90 days prior to the first day of each calendar year during the Term, UFPC shall
solicit and obtain freight lane rates from each Supplier for the shipment of
Products to each distribution center during such calendar year. In order to
transition to this calendar year implementation of new lane rates, UFPC and
Distributor will mutually agree to timing and a process to effect such
transition. Following the receipt of such quoted freight lane rates, UFPC shall
communicate them to Distributor; and Distributor, within 30 days of receiving
them, may elect to assume the freight management of certain (or all) of the
Lanes (as defined below) at the quoted lane rates by notifying UFPC of such
election. With respect to any Lanes for which Distributor so exercises its
election, Distributor shall manage all inbound freight shipments in that Lane
for the ensuing calendar year and the freight rate quoted by the applicable
Supplier for such Lane shall apply to all shipments during such calendar year.
With respect to any Lanes for which Distributor does not exercise its election,
UFPC (or its designee) shall manage all shipments in that Lane for the ensuing
calendar year.

 

2. Purchase Order Size.

The following are parameters for determining the purchase order quantity of
Products:

(a) For the purpose of calculating freight per case to be charged to each Retail
Outlet, Distributor shall base its standard purchase order quantity on:

(i) Full Truckload. A “Full Truckload” quantity is defined as the maximum amount
of Product based on weight or cubes that may be shipped in a 53’ single trailer
(unless Products are being backhauled, in which case Distributors then current
equipment may be utilized). In the event that a 53’ trailer is not available,
Distributor shall utilize the generally available trailer that results in the
lowest freight expenses to the Operator. The maximum amount of Product shall be
determined by the standard palletization defined in GPS for the Products that
move on a particular Lane and shall be limited by the YUM! Quality Assurance
shelf life guidelines; or

(ii) 21-Day Average Sales. The “21-Day Average Sales” quantity is defined as the
maximum amount of Product purchased in a particular Lane that is sold during a
21 day period. This average order quantity will be the basis for determining the
applicable freight rate for those Products on that Lane as published through
GPS.

(b) As used in this Exhibit:

(i) Lane. A “Lane” is all Products that move from a Supplier’s plant location to
a Distributor’s distribution center.

 

EXHIBIT H – PAGE 1



--------------------------------------------------------------------------------

 

(ii) Product Mix on a Lane. GPS will determine the Product weight measure (gross
weight, net weight or cube) to be used on a Lane. On Lanes that ship both weight
and cube based Products, GPS will determine one Product weight measure to be
used for that Lane which measure shall become the basis to be used on all
Products on that Lane.

 

3. Application of Freight to the Case

The following are guidelines which shall be used in conjunction with GPS to
determine the freight per case to be applied to the Products.

1. Product Weight. Each Supplier shall specify the weight of a Product, which
shall be communicated via GPS. All Product weights applicable to freight within
GPS are gross weights, unless otherwise noted to be net weight. Distributor
shall accept Supplier’s freight weight specification which shall be consistent
with industry standards.

(a) Gross Weight. Gross weight is the net weight of a Product plus the Product
packaging and the case packaging, but does not include the weight of the pallet,
wrap, foil, banding or other material not part of the individual case.

(b) Net Weight. Net weight of a Product is the weight of the Product exclusive
of any packaging material.

(c) Cube. Cube of a Product is the length of the Product times its width times
its height, including the case packaging material. Cube does not include the
dimensions of the pallet, wrap, foil, banding or other material not part of the
individual case.

(d) Distributor Recourse for Weight Discrepancies. Supplier is responsible for
weight and cube discrepancies. Distributor shall notify UFPC of any
discrepancies, and UFPC will cooperate in resolving the discrepancy between the
Supplier and Distributor.

2. Freight per case Pricing. The methodology to determine the applicable Product
freight shall be either the “Actual Purchase Order Size” or the “Average Usage”
each as described below:

(a) Actual Purchase Order Size Method.

(i) If the purchase order quantity of the actual purchase order used to set the
applicable price for Products in accordance with the Inventory Pricing Policies
is equal to or greater than a Full Truckload quantity, then the Full Truckload
lane rate, determined by GPS, shall be the basis for the Product freight price
per case.

(ii) If the purchase order quantity on the actual purchase order used to set the
price is less than a Full Truckload quantity, then the appropriate “LTL” Lane
rate or “ASTL” Lane rate, as determined through GPS, shall be the basis for the
Product freight per case. In no event will a LTL lane rate greater than the Full
Truckload Lane rate be used to calculate the freight per case to the applicable
Retail Outlet.

(b) Average Usage Method. Where an average purchase order size is used to
calculate the Product freight per case, the Average Usage will be calculated on
a basis consistent with the Inventory Pricing Policies that govern the items on
that purchase order – i.e. period or weekly. For the purpose of calculating the
Average Usage, Distributor will use the average of purchase order sizes

 

EXHIBIT H – PAGE 2



--------------------------------------------------------------------------------

received during the 28 day period immediately prior to the date pricing is
determined. The Average Usage should be representative of the typical volume
moving inbound to the distribution center on a Lane and will exclude outlier
purchase orders from the calculation of the Average Usage. The methodology for
excluding outlier purchased orders will be mutually agreed to between UFPC and
Distributor. In the event there are no receipts in those 28 days either due to
no activity or introduction of new item or Lane on which an Average Usage can be
calculated, freight pricing will be based upon the Actual Purchase Order Size
until such time an Average Usage can be calculated. The Average Usage shall be
the basis for determining the applicable freight bracket as communicated via GPS
and used in the calculation for determining the freight per case for all
Products. Any changes to the Average Usage method must be agreed to in writing
by UFPC and Distributor.

(c) Exceptions to Freight per Case Pricing. Exceptions to the freight per case
pricing are allowed under the following circumstances:

(i) Embedded Items. If Distributor is managing a Lane with “Embedded Items” (as
defined below) Distributor’s Landed Cost including freight shall not exceed the
Supplier’s delivered cost of the Products. An “Embedded Item” is any Product for
which the freight charges are included in the FOB cost of the Product, rather
than assessed as an add-on, line item charge.

(ii) Promotional Products. Freight prices for promotional Products shall be
equal to freight prices for non-promotional Products on that Lane as determined
by GPS. In the event of an extraordinary circumstance that causes a promotional
product to significantly deviate from its normal movement, UFPC will consider
pricing such Promotional Product outside of the freight prices for
non-promotional Products.

(iii) Primary Supplier Changes. In the event Products move from one primary
Supplier to another as directed by GPS, the Average Usage for those Products on
that Lane will be recalculated immediately to support the resulting change in
the freight per case for the items in that Lane.

(iv) Absence of Freight Pricing. In the event that GPS is missing freight lane
rates for specific Products, and the Products are not Embedded Items, then the
Distributor has the right to price the Products at the Distributor’s freight
cost plus markup until GPS lane rates are communicated.

 

EXHIBIT H – PAGE 3



--------------------------------------------------------------------------------

 

EXHIBIT I

OUTBOUND FUEL SURCHARGE MATRIX

The following shall apply to all Retail Outlets:

 

1. Adjustments to Per-Case Markups. In order to account for changes in fuel
costs that may occur during the term of this Agreement, Distributor shall be
entitled to adjust the applicable per-case markups by an amount calculated in
accordance with this exhibit.

 

2. Definitions.

 

  (a) “Adjustment Determination Date” means the Monday immediately preceding the
commencement of each Yum!’s accounting period.

 

  (b) “EIA Average” means, with respect to each Adjustment Determination Date,
the weekly national average retail diesel fuel rates as set forth in the EIA
Report for the four then-most-recent weeks, as of that date, for which such data
is available. The parties acknowledge and agree that the base EIA Average is
$2.16 per gallon.

 

  (c) “EIA Report” means the Report of Weekly Retail On-Highway Diesel Prices
published by Energy Information Administration of the United States Department
of Energy on the EIA website (www.eia.doe.gov) or otherwise, or another
comparable report if the EIA Report is no longer published.

 

  (d) “Period” means each Yum!’s accounting period of four weeks.

 

3. Determination and Notice. As of each Adjustment Determination Date,
Distributor shall determine the applicable adjustment in accordance with the
following table. Distributor shall send written notice of such adjustment to
Operators and the UFPC within two business days thereafter.

 

EIA Average

  

Per Case Adjustment

*

  

*

*

  

*

*

  

*

*

  

*

*

  

*

*

  

*

*

  

*

*

  

*

*

  

*

*

  

*

*

  

*

 

4. Implementation and Applicability. The rate as adjusted will apply to all
sales or deliveries commencing on the first day of the Period following each
Adjustment Determination Date, and will remain effective for that entire Period.

 

EXHIBIT I – PAGE 1



--------------------------------------------------------------------------------

 

5. Fuel-Surcharge Risk Management. To mitigate the price volatility for in-bound
and out-bound fuel surcharges, Distributor agrees to work with UFPC to price the
fuel surcharge using risk management tools in a mutually agreeable manner. Risk
management tools shall include, but not be limited to, fixed price contracts,
futures, options on futures, over-the-counter swaps, and over-the counter swap
options.

 

  (a) The basis for any fuel surcharge will be the Department of Energy (DOE),
Energy Information Administration (EIA) U.S. average on-highway price for all
types as set forth in the Fuel Surcharge section of this agreement. The pricing
component for any risk management tool will be the DOE, EIA U.S. average
on-highway price or any other price index that highly correlates to the DOE, EIA
U.S. average on-highway price in accordance with FAS 133 accounting principles.

 

  (b) Distributor agrees to accept input from UFPC authorized personnel as to
risk management positions to take on the designated pricing component based on
the UFPC selected risk management tool. Positions will be initiated based on
market conditions as perceived by UFPC. Positions are held in Distributor’s
name. Gains or losses associated with this risk management position will be
adjusted into the fuel surcharge price that is charged to the store in future
periods as agreed to between UFPC and Distributor.

 

EXHIBIT I – PAGE 2



--------------------------------------------------------------------------------

 

EXHIBIT J

SERVICE LEVEL REQUIREMENTS AND REPORTING

Sales Compliance / Order Fill Rate

The Order Fill Rate shall be provided in a format substantially similar to
either of the examples attached to this Exhibit J. Order Fill Rate shall be
computed with respect to each Yum! System concept in which Operator operates
Retail Outlets and serviced by each of Distributor’s distribution centers
delivering Products to Operator.

Order Fill Rate equals Total Orders Correctly Filled for a period divided by
Total Cases Ordered for the same period.

Total Orders Correctly Filled equals Total Cases Ordered for the period less
Operations Errors less Purchasing Errors.

Operations Errors includes

 

  •  

Warehouse Outs (Distributor could not find Product in slot)

 

  •  

Damages (Products arriving at Retail Outlet in damaged state)

 

  •  

Mispicks (e.g. ordered apples, received oranges with apples sticker)

 

  •  

Short on Truck (Products on invoice but driver could not locate)

 

  •  

Overlooked (Products found in truck after delivery with sticker for the account)

Purchasing Errors includes

 

  •  

Gross Out of Stocks (Products where sufficient quantity did not exist in
Distribution Center to fulfill order)

 

  •  

Substitutions (not to include Products which were ordered but discontinued)

Distributor may choose to show errors attributable to Operator as shown in the
example of this Exhibit I. Distributor agrees that each of its distribution
centers delivering Products to Operator will maintain a period Order Fill Rate
for each Yum! System concept in which Operator operates Retail Outlets (taking
into account all retail outlets in such concept serviced by such distribution
center) equal to or greater than the Service Level Requirements listed in the
applicable Brand Exhibit.

On-Time Deliveries

An On-Time Delivery is a delivery which occurs +/- one (1) hour from the
scheduled delivery time. Distributor agrees that each of its distribution
centers delivering Products to Operator will maintain a period On-Time Delivery
rate for each Yum! System concept in which Operator operates Retail Outlets
(taking into account all retail outlets in such concept serviced by such
distribution center) equal to or greater than the Service Level Requirements
listed in the applicable Brand Exhibit. All Key Drop Deliveries will be included
as On-Time Deliveries in calculating the On-Time Delivery rate; provided,
however, that the Key Drop Delivery must be completed during the hours in which
the Retail Outlet is closed or during the hours designated in writing by
Operator for a Key Drop Delivery.

 

EXHIBIT J – PAGE 1



--------------------------------------------------------------------------------

 

Perfect Order

A Perfect Order is defined as an order under which a Retail Outlet received 100%
of the Products it ordered undamaged and within specifications. Distributor
agrees that each of its distribution centers delivering Products to Operator
will maintain a period Perfect Order rate for each Yum! System concept in which
Operator operates Retail Outlets (taking into account all retail outlets in such
concept serviced by such distribution center) equal to or greater than the
Service Level Requirements listed in the applicable Brand Exhibit. Any order
which fails to be a “Perfect Order” because (i) a vendor was not able to supply
a Product which is part of the order, or (ii) a Product which is part of the
order is not shipped to Distributor in a timely manner and the Operator or its
representative is responsible for arranging or directing the manner of delivery
of such Products to Distributor, shall be disregarded for purposes of the
calculation of Perfect Orders and Order Fill Rate.

Delivery Compliance Percent

Delivery Compliance is a measurement of the deliveries that are completed
outside of the Black-Out Period. Non-complaint deliveries are deliveries that
are not completed or are started during the scheduled Black-Out Period
timeframe. Operators reserve the right to allow the Distributor to complete the
delivery during a Black-Out Period. Deliveries completed during a Black-Out
Period will not be counted as a non-compliant delivery if the Distributor
obtains the Operator’s signature on the Distributor’s invoice stating the
Operator agreed to allow the delivery during the Black-Out Period.

Delivery Compliance Percentage equals Total deliveries completed outside the
Black-Out Period for a period divided by Total number of deliveries completed
for the same period.

Example:

 

Total non-Black-Out             Period deliveries       Total Deliveries      
Delivery Compliance %         135,347    ÷    136,000       =         99.51%

 

EXHIBIT J – PAGE 2



--------------------------------------------------------------------------------

 

EXAMPLE

 

Operations:

     Total Cases        50,000                 Warehouse
Outs     Damages     Mispicks     Short On
Truck     Driver
Returns     Total
Operations  

Cases

     6        18        28        31        13        96         0.012 %     
0.036 %      0.056 %      0.062 %      0.026 %      0.192 % 

Purchasing:

 

     Out of Stocks     Less Supplier
Shortages     Total
Purchasing  

Cases

     27        (5 )      22         0.060 %      0.010 %      0.071 % 

Overall Fill Rate

 

Total Cases

   50,000 case

Operations

   96

Purchasing

   22

Grand Total

   118    0.236%

Overall Fill Rate:

   99.764%

 

EXHIBIT J – PAGE 3



--------------------------------------------------------------------------------

 

EXAMPLE

ABC Foodservice

 

     Yum Brands!      A&W      KFC      LJS      PH      TB        OT%      DC%
     PO%      SC%      OT%      DC%      PO%      SC%      OT%      DC%      PO%
     SC%      OT%      DC%      PO%      SC%      OT%      DC%      PO%      SC%
     OT%      DC%      PO%      SC%  

P01 2010

                                                                       

P02 2010

                                                                       

P03 2010

                                                                       

P04 2010

                                                                       

P05 2010

                                                                       

P06 2010

                                                                       

P07 2010

                                                                       

P08 2010

                                                                       

P09 2010

                                                                       

P10 2010

                                                                       

P11 2010

                                                                       

P12 2010

                                                                       

P13 2010

                                                                       

 

     PERIOD 06, 2010: 05/24/10 - 06/23/10        Yum Brands!      A&W      KFC  
   LJS      PH      TB        OT%      DC%      PO%      SC%      OT%      DC%  
   PO%      SC%      OT%      DC%      PO%      SC%      OT%      DC%      PO%  
   SC%      OT%      DC%      PO%      SC%      OT%      DC%      PO%      SC%  

DC #1

                                                                       

DC #2

                                                                       

DC #3

                                                                       

DC #4

                                                                       

DC #5

                                                                       

DC #6

                                                                       

DC #7

                                                                       

DC #8

                                                                       

DC #9

                                                                       

DC #10

                                                                       

DC #11

                                                                       

DC #12

                                                                       

DC #13

                                                                       

DC #14

                                                                       

DC #15

                                                                       

DC #16

                                                                       

DC #17

                                                                       

DC #18

                                                                       

Total

                                                                       

 

EXHIBIT J – PAGE 4



--------------------------------------------------------------------------------

 

EXHIBIT K

CREDIT POLICIES

McLane Foodservice, Inc. – Credit Policy

PURPOSE

To provide an overview of McLane Foodservice’s uniform policies and procedures
in regard to granting/declining trade credit to all customers (both new and
existing) and in regard to the continued evaluation of the credit worthiness of
our customers throughout the contract term.

OVERVIEW

The credit worthiness of a potential or existing customer is determined by a
number of factors. It is imperative that McLane Foodservice performs a thorough
investigation, analysis, and risk assessment of the customer’s credit
information – both initially and throughout the contract term. These review
procedures will result in the amount of credit McLane Foodservice will be able
to provide to the customer.

A customer’s credit worthiness is based on the four “C’s” of credit:

 

  •  

Character relates to the customer’s intent or willingness to pay;

 

  •  

Capacity relates to the financial viability of the customer and/or the ability
to generate cash flows necessary to meet all debt service requirements;

 

  •  

Capital relates to the resources on which the customer can draw should income or
cash flow prove inadequate;

 

  •  

Conditions relate to the economic climate in which the business (as well as
McLane Foodservice) operates throughout the contractual term

CREDIT INVESTIGATION

The credit investigation process for both new customers and existing customers
will include but not be limited to the following:

 

  •  

For new customers, a Credit Application must be completed by the customer, *.

 

  •  

Review of Dun & Bradstreet (and other credit reporting agencies) reports
relating to the customer.

 

  •  

Review of the customer’s *.

 

  •  

For existing customers, review of the customer’s *.

Please NOTE: McLane Foodservice intends to review the customer’s *. McLane
Foodservice may adjust the customer’s credit terms at any time based on such
information.

MITIGATION OF CREDIT RISK

In addition to the review of the customer’s * described above, any and/or all of
the following may be required of the customer to help mitigate McLane
Foodservice’s credit risk:

 

  •  

*

 

  •  

*

 

  •  

*

 

  •  

*

 

EXHIBIT K – PAGE 1



--------------------------------------------------------------------------------

 

EXHIBIT L

DISTRIBUTOR DATA INTERCHANGE PROTOCOL

In consideration of UFPC’s provision of purchasing services, Distributor agrees
to provide UFPC, or its designated third party, with the following information
on the terms and in the manner set forth in this Distributor Data Interchange
Protocol (this “Protocol”). Unless otherwise defined herein, all capitalized
terms have the definition assigned to them in the Master Distribution Agreement
dated as of January 1, 2011 by and between UFPC, for and on behalf of itself and
the Participants and Distributor (the “MDA”). Pursuant to Section 12(a) of the
MDA, UFPC reserves the right to amend this Protocol from time to time with
written notice to Distributor (delivered reasonably in advance of the effective
date of such change) in order to appropriately monitor the distribution programs
in the Yum! System.

The components of this Protocol include:

Section 1 – General Startup and Operations Considerations

Section 2 – Global Pricing System (GPS)

Section 3 – Distributor Receipts from Suppliers

Section 4 – Distributor Shipment to Store Information

Section 5 – Distributor Inventory and Open PO Information

Section 6 – Ad-hoc Requests

Definitions

 

  •  

Embedded Items – Products in which the Supplier delivered price to the
Distributor includes the cost of the applicable Product and the required freight
required to deliver the Product to Distributor.

 

  •  

Supplier – The manufacturer or supplier from whom Distributor purchases Products
for distribution to Operators in the Yum! System.

 

  •  

Store – The Yum! System restaurant outlet to which the Distributor delivers
Products.

 

  •  

Transportation Lane – The identification of the point of origin and point of
delivery for a shipment, usually through a supplier shipping location (“Plant”)
and distributor receiving location (“DC”).

 

1. General Startup & Control Considerations

Communications Protocol

 

  •  

All electronic transfers of information under this Protocol shall be
communicated and transmitted by Distributor to UFPC at UFPC’s FTP server at
205.198.144.145, or to a UFPC designated third party address, as requested by
UFPC.

General Data Considerations

 

  •  

Distributor shall define and provide a layout and field definition for each data
feed.

 

EXHIBIT L – PAGE 1



--------------------------------------------------------------------------------

 

  •  

Unless otherwise noted above, all information provided under this Protocol shall
be transmitted under the following schedule:

 

  •  

Receipts from Suppliers – No less than weekly, preference is daily

 

  •  

Distributor Shipments to Store – Daily

 

  •  

Distributor Inventory and Open Purchase Order Information – Daily

 

  •  

Several data element requests are common throughout each request. These have
been documented fully in their first reference, and other references will use
that common definition.

Startup Considerations

 

  •  

The key date in all startup considerations (the “Startup Date”) shall be:
(a) the date of the first order placed with a Supplier utilizing Contract
Transactions, or (b) the date that the MDA is signed by both parties, whichever
is later.

 

  •  

Initial discussions must be held within 30 days of the Startup Date to address
the implementation of the information requirements.

 

  •  

Regular information delivery must commence within 90 days of the Startup Date.

 

  •  

Information from the Startup Date through the first regular information delivery
must be delivered to UFPC within 120 days of the Startup Date.

Support Considerations

 

  •  

In the event of any failure to transmit complete or accurate information,
Distributor shall work collaboratively with UFPC in the resolution of such
failure and replace any lost information due to such failure in a timely manner.

 

2. Global Pricing System (GPS)

UFPC will provide to Distributor electronic notifications for all Products
purchased pursuant to Contract Transactions established by UFPC on behalf of
A&W, KFC, Long John Silver’s, Pizza Hut, or Taco Bell Stores.

This information is provided to Distributor to enable the complete
identification of information required in order to transact purchases of
Products.

The notifications include, but are not limited to:

 

  •  

Supplier information

 

  •  

Item information

 

  •  

Transportation Lane rate notification

 

  •  

Price change notification

 

  •  

Embedded Item price change notification

Distributor is required to process these notifications and will receive a
contact at UFPC to whom questions may be directed.

 

EXHIBIT L – PAGE 2



--------------------------------------------------------------------------------

 

GPS is also available to Distributor as an on-line Internet application to
provide real time review of item information and notifications. Distributor is
required to obtain an access ID from UFPC prior to accessing GPS.

 

3. Distributor Receipts from Suppliers

Distributor shall provide UFPC or its designated third party with receipt
information (“Receipt Information”) from all Suppliers for all Products
purchased pursuant to Contract Transactions established by UFPC on behalf of
A&W, KFC, Long John Silver’s, Pizza Hut, or Taco Bell Stores.

Supplier Receipt Information is required to validate contract pricing and
volumes, for linkage to Distributor shipment information (“Shipment
Information”) and for UFPC’s analysis of how its contracts have been and are
being executed.

Unless otherwise agreed to by UFPC and Distributor, Receipt Information shall be
transmitted no less frequently than weekly with a preference for daily.

If there are adjustments, credits, or other changes on transactions previously
transmitted, these changes should be provided in the next transaction set. It is
the expectation that all transactions sent to UFPC are cumulative unless
specifically coordinated independent of the normal process.

More specifically, Supplier receipts shall include sufficient information
related to each purchase order as to determine the following:

 

  •  

Timing of Order – Date order, requested delivery date, actual receipt date

 

  •  

Shipping Lane – DC, Supplier, Plant, Transportation Method

 

  •  

Distributor Product Information – SKU, SKU Description

 

  •  

Quantity of Order – Quantity of Product, Total weight/cube of Products under the
applicable Purchase Order

 

  •  

Pricing Information – FOB (as defined below), Freight, Embedded Price, Pallet
Cost, Other inbound cost that make up Distributor’s Landed Cost.

There is an expectation that all pricing to Stores is dependent upon one of the
dates on a purchase order. This date must be supplied in the Supplier receipts
feed.

Note that base Supplier cost and inbound transportation cost may not be
available separately when Embedded Items are purchased. For Embedded Items, the
complete cost should be supplied as the base Supplier cost (“FOB”).

In addition to the Supplier receipts transaction feeds, additional reference
information shall also be provided. The reference files are as follows:

DC location file:

 

  1. Distributor identification of receiving location

 

  2. Physical address

 

EXHIBIT L – PAGE 3



--------------------------------------------------------------------------------

 

Distributor Product file:

 

  1. Distributor Product identification (SKU)

 

  2. Yum! Brands Global Item Number (GIN)

 

  3. Distributor Product description

 

  4. Pack size

 

  5. Unit size

 

  6. Supplier identification (usually a code)

 

  7. Supplier Product number

Reference information for each Supplier and Plant location:

 

  1. Supplier identification (usually a code)

 

  2. Supplier name

 

  3. Physical address

 

4. Distributor Shipments to Stores

Distributor shall provide UFPC or its third party designee, as determined by
UFPC, with Shipment Information on ALL Product sales by Distributor to A&W, KFC,
Long John Silver’s, Pizza Hut, or Taco Bell Stores.

Shipment Information is required to manage UFPC’s total volumes for end of
period patronage calculations, for monitoring of Distributor-Operator contracts
and to provide visibility as to where Product volume has moved within UFPC’s
supply chain.

Unless otherwise agreed to by UFPC and Distributor, Shipment Information shall
be provided to UFPC no less frequently than daily.

If there are adjustments, credits, or other changes on transactions previously
transmitted, these changes should be provided in the next transaction set. It is
the expectation that all transactions sent to UFPC are cumulative unless
specifically coordinated independent of the normal process and communicated as
such to UFPC.

More specifically, Shipment Information shall include sufficient information
related to each invoice as to determine the following:

 

  •  

Invoice Information – invoice number, invoice date, ship date, any other date
used to determine pricing to a Store, adjustment reason codes

 

  •  

Shipping Lane – DC, Store information (ship-to, bill-to), Store concept

 

  •  

Distributor Product Information – SKU, SKU Description

 

  •  

Quantity Shipped – Quantity for each Product, UOM, Cube, Weight

 

  •  

Pricing Information – Total sales dollars, pricing components (FOB, Freight,
Mark-up, Sourcing Fees, Pallet Fees, Other Fees) and any other fee that makes up
the Price of the Product to the applicable Store(s).

 

EXHIBIT L – PAGE 4



--------------------------------------------------------------------------------

 

In addition to the Distributor Shipment Information feed, a Distributor account
file shall also be provided as reference information. The Distributor account
reference files should contain the following:

 

  •  

Distributor ship-to code

 

  •  

Distributor ship-to address

 

  •  

Distributor bill-to location code

 

  •  

Bill-to name and address

 

  •  

Store Concept identification (e.g. to KFC, Taco Bell, A&W, LJS or Pizza Hut)

 

  •  

The Yum! store number for that location

 

  •  

Store type (e.g. 2n1, 3n1, traditional KFC, Taco Bell, Pizza Hut, etc.)

In addition, the Distributor Shipment Information transaction file above should
be reflected in the reference files as described in Section 3 of this Protocol
(Distributor Receipts from Suppliers):

 

  •  

Distributor Product information

 

  •  

Supplier information

 

  •  

Distributor shipping location

 

5. Distributor Inventory of Product

Information regarding Product inventory and the movement of Product inventory
(“Inventory Information”) is required to allow UFPC to identify the inventory
and inventory movement of, among other things, Products on order or in stock.

Distributor shall transmit daily Inventory Information to UFPC. Inventory
Information will be supplied for all Products.

More specifically, Inventory Information shall include:

 

  1. DC location (the DC in control of the inventory)

 

  2. Distributor Product code (Identification of the specific Product)

 

  3. Quantity on order (open purchase orders) from all Suppliers for the
specific DC location

 

  a. Order Date

 

  b. PO Number

 

  c. Quantity

 

  d. Vendor

 

  e. Due Date

 

  f. Appointment Date

 

  4. Quantity on hand at the DC location

 

  5. Quantity required for orders already placed by Stores

 

  6. Quantity unit of measure (e.g. case, etc.)

 

  7. Weight (may be identified through Product master)

 

  8. Cube (may be identified through Product master)

 

  9. Date (of inventory status)

 

EXHIBIT L – PAGE 5



--------------------------------------------------------------------------------

 

In addition, the data above should be reflected in the reference files as
described in Section 3 of this Protocol (Distributor Receipts from Suppliers):

 

  •  

Distributor Product information

 

  •  

Supplier Information

 

  •  

Distributor Shipping Location

 

6. Ad-hoc Requests

Distributor shall provide such other information not otherwise contemplated in
this Protocol as UFPC may reasonably request.

 

EXHIBIT L – PAGE 6



--------------------------------------------------------------------------------

 

EXHIBIT M

McLANE DISTRIBUTION CENTER ORDER PLACEMENT CUT-OFF TIMES

 

Distribution Center

  

Local Time*

Albany - 160

   4:30 Eastern

Arlington - 135

   5:00 Central

Atlanta - 166

   5:00 Eastern

Burlington - 159

   4:30 Eastern

Charlotte - 164

   5:00 Eastern

Cincinnati - 153

   3:30 Eastern

Denver - 121

   3:30 Mountain

Houston - 129

   4:30 Central

Manassas - 162

   4:00 Eastern

Memphis - 142

   4:30 Central

Milwaukee - 141

   4:00 Central

Orlando - 170

   4:15 Eastern

Phoenix - 112

   3:00 Pacific

Plymouth - 149

   4:00 Eastern

Portland - 101

   3:30 Pacific

Riverside - 103

   3:30 Pacific

Shawnee - 132

   4:30 Central

Tracy - 102

   3:30 Pacific

 

* Subject to change with reasonable notice.

 

EXHIBIT M – PAGE 1